Exhibit 10.1
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.






Confidential         Execution Version

Confidential         Execution Version
        


    
License and Collaboration Agreement
by and between
NewLink Genetics Corporation
and
NewLink Global
and
Genentech, Inc.
and
F. Hoffmann-La Roche Ltd
    


October 16, 2014








--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

LICENSE AND COLLABORATION AGREEMENT
This LICENSE AND COLLABORATION AGREEMENT (this “Agreement”) is made as of
October 16, 2014 (the “Execution Date”), by and between NewLink Global, an
exempted company organized and existing under the laws of the Cayman Islands,
having its principal place of business at Grand Cayman, Cayman Islands (“NGC”),
NewLink Genetics Corporation, a corporation organized and existing under the
laws of Delaware, having its principal place of business at 2503 South Loop
Drive, Ames, Iowa 50010 (“NLNK”) (NGC and NLNK collectively, “NewLink”), and
Genentech, Inc., a corporation organized and existing under the laws of
Delaware, having its principal place of business at 1 DNA Way,
South San Francisco, California 94080 USA (“GNE”), and F. Hoffmann-La Roche Ltd,
a corporation organized and existing under the laws of Switzerland, having its
principal place of business at Grenzacherstrasse 124, CH 4070 Basel, Switzerland
(“Roche”) (GNE and Roche, collectively, “Genentech”). NewLink and Genentech are
sometimes referred to in this Agreement individually as a “Party” and
collectively as the “Parties.”


RECITALS
WHEREAS, NewLink controls certain patents and know-how relating to its
proprietary program regarding inhibitors of the IDO Target and TDO Target (as
defined below), including patents and know-how covering the lead compound NLG919
and other compounds that are inhibitors of one or both targets;
WHEREAS, Genentech is a pharmaceutical company with expertise in developing and
commercializing pharmaceutical products; and
WHEREAS, Genentech wishes to obtain from NewLink the exclusive rights to develop
and commercialize such compounds, and NewLink wishes to grant such rights to
Genentech, all under the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, Genentech and NewLink hereby agree as follows:


Article 1
DEFINITIONS
The terms in this Agreement with initial letters capitalized shall have the
meanings set forth below, or the meaning as designated in the indicated places
throughout this Agreement.
1.1    “Accounting Standard” means, with respect to Genentech, the then-current
generally accepted accounting principles in the United States, or International
Financial Reporting Standards (IFRS), whichever is currently used as the
standard financial accounting guideline at the applicable time by, and as
consistently applied by Genentech or its Sublicensee, as applicable.

-1-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

1.2    “Active Ingredient” means the clinically active molecule(s) that provide
pharmacological activity in a pharmaceutical product (excluding formulation
components such as coatings, stabilizers, excipients or solvents, adjuvants or
controlled release technologies).
1.3    “Advanced Reversion Product” means any product that contains a Reversion
Compound [*] to the [*].
1.4    “Affiliate” means, with respect to a Party, any Person that controls, is
controlled by, or is under common control with that Party. For the purpose of
this definition only, “control” (including, with correlative meaning, the terms
“controlled by” and “under the common control”) means the actual power, either
directly or indirectly through one or more intermediaries, to direct or cause
the direction of the management and policies of such Person, whether by the
ownership of more than fifty percent (50%) of the voting stocking of such
Person, by contract or otherwise. Notwithstanding the foregoing, for purposes of
this Agreement, Chugai Pharmaceutical Co., Ltd, (for purposes of this
definition, “Chugai”) and all business entities controlled by Chugai shall not
be considered Genentech’s Affiliates, unless and until Genentech elects to
include one or more of such business entities as an Affiliate, by providing
written notice to NewLink of such election.
1.5    “Alliance Manager” is defined in Section 2.1.
1.6    “Business Day” means a day other than a Saturday, Sunday or a day that is
a bank holiday in the U.S.
1.7    “Change of Control” means, with respect to a Party, (a) a merger or
consolidation of such Party with a Third Party that results in the voting
securities of such Party outstanding immediately prior thereto, or any
securities into which such voting securities have been converted or exchanged,
ceasing to represent at least fifty percent (50%) of the combined voting power
of the surviving entity or the parent of the surviving entity immediately after
such merger or consolidation, or (b) a transaction or series of related
transactions in which a Third Party, together with its Affiliates, becomes the
beneficial owner of fifty percent (50%) or more of the combined voting power of
the outstanding securities of such Party, or (c) the sale or other transfer to a
Third Party of all or substantially all of such Party’s business to which the
subject matter of this Agreement relates.
1.8    “Claims” means all Third Party demands, claims, actions, suits,
proceedings, demands or judgments.
1.9    “Collaboration” means the collaboration of the Parties with respect to
the Research of the Licensed Compounds and the Development and Commercialization
of the Licensed Products in the Field, as and to the extent set forth in this
Agreement.
1.10    “Collaboration Intellectual Property” means any information,
discoveries, improvements, modifications, processes, methods, designs,
protocols, formulas, data, inventions, algorithms, forecasts, profiles,
strategies, plans, results, know-how and trade secrets, patentable or otherwise,
that is discovered, generated, conceived and/or reduced to practice by or on
behalf either Party (including its Affiliates, employees, agents and
contractors), whether solely or jointly, in the

-2-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

course of or as a result of the performance of the Next Gen Research Program,
including all rights, title and interest in and to the intellectual property
rights therein and thereto.
1.11    “Collaboration Know-How” means Know-How that is within the Collaboration
Intellectual Property.
1.12    “Collaboration Patents” means Patent Rights that claim any Collaboration
Intellectual Property.
1.13    “Combination Product” is defined in Section 1.78 (definition of “Net
Sales”).
1.14    “Commercialize” or “Commercialization” means all activities directed to
commercial manufacturing, marketing, promoting, advertising, exhibiting,
distributing, detailing or selling a Licensed Product in the Field (including
importing and exporting activities in connection therewith).
1.15    “Commercially Reasonable Efforts” means: (a) where applied to carrying
out specific tasks and obligations of a Party under this Agreement, [*] as such
Party [*]; and (b) where applied to activities relating to Research of a Next
Generation Compound, or the Development and/or Commercialization of a Licensed
Product, [*]. For clarity, [*] shall include [*] to a [*], such as [*], provided
that [*].
1.16    “Committee” means the JRC, any JDT or any subcommittee established under
Sections 2.2 and 2.3, as applicable. The activities to be performed by each
Committee shall solely relate to governance under this Agreement, and are not
intended to be or involve the delivery of services.
1.17    “Compound” means a compound (a) with a [*], (b) that binds to and
inhibits the activity of one or both of the IDO Target and TDO Target, with an
IC50 of [*] in the applicable Enzymatic Assay, and (c) that is [*] the
inhibition of one or both of the IDO Target or TDO Target, including NLG919, but
excluding Indoximod.
1.18    “[*]” shall mean [*].
1.19    “[*]” is defined in [*].
1.20    “Confidential Information” of a Disclosing Party means all Know-How,
unpublished patent applications and other non-public information and data of a
financial, commercial, business, operational or technical nature of such
Disclosing Party or its Affiliate that is disclosed by or on behalf of such
Disclosing Party or any of its Affiliates or otherwise made available to the
Receiving Party or any of its Affiliates, in each case in connection with this
Agreement or the Confidentiality Agreement, whether made available orally,
visually, in writing or in electronic form. In addition, and notwithstanding
anything to the contrary in this Agreement, the terms and conditions of this
Agreement, the Next Gen Research Plan, the Initial Development Plan, any
information relating to the Next Gen Research Program, any materials or
information

-3-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

provided pursuant to Section 5.9, and all Collaboration Intellectual Property
shall be deemed the Confidential Information of both Parties.
1.21    “Confidentiality Agreement” is defined in Section 14.9.
1.22    “Control” or “Controlled” means the possession by a Party (whether by
ownership, license or otherwise) of, (a) with respect to any tangible Know-How,
the legal authority or right to physical possession of such tangible Know-How,
with the right to provide such tangible Know-How to the other Party on the terms
and conditions set forth herein, or (b) with respect to Patent Rights,
intangible Know-How or other intellectual property rights, the legal authority
or right to grant a license, sublicense, access or right to use (as applicable)
under such Patent Rights, intangible Know-How or other intellectual property
rights to the other Party on the terms and conditions set forth herein, in each
case of (a) and (b) without breaching the terms of any agreement with a Third
Party.
1.23    “Co-Promote” and “Co-Promotion” means promotional activities directed to
healthcare professionals in the furtherance of the Commercialization of Licensed
Products or Subsequent Products.
1.24    “Co-Promotion IP Rights” means any [*] for [*], to the extent [*].
1.25    “Co-Promotion Plan” means the commercialization plan which includes
sales force allocation, [*], the Parties’ commercialization responsibilities,
and sales effectiveness metrics.
1.26     “Co-Promotion Territory” means the United States.
1.27    “Covered by” or “Cover,” or the like, means, with respect to a given
Licensed Product (or Subsequent Product, or Reversion Product, as applicable),
that the [*] Licensed Product (or Subsequent Product, or Reversion Product, as
applicable) (including the Licensed Compound (or Subsequent Compound, or
Reversion Compound, as applicable) contained therein) is claimed by a Valid
Claim.
1.28     “Develop” or “Development” means all development activities for any
Licensed Product that are directed to obtaining Marketing Approval(s) of such
Licensed Product, including: all non-clinical, preclinical and clinical
activities, testing and studies of such Licensed Product; manufacturing
development, process and formulation development; toxicology, pharmacokinetic,
pharmacodynamic, drug-drug interaction, safety, tolerability and pharmacological
studies; distribution of such Licensed Product for use in clinical trials
(including placebos and comparators); statistical analyses; and the preparation,
filing and prosecution of any MAA for such Licensed Product; development
activities directed to label expansion (including prescribing information)
and/or obtaining Marketing Approval for one or more additional Indications
following initial Marketing Approval; development activities conducted after
receipt of Marketing Approval which were a condition for the receipt of such
Marketing Approval; and pharmacoeconomic studies relating to the Indication for
which the applicable Licensed Product is being developed; in each case above,
including investigator- and/or institution-sponsored studies for which a Party
is providing material

-4-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

or assistance or otherwise has written obligations to such investigator and/or
institution; and all regulatory activities related to any of the foregoing.
1.29    “Development Costs” means [*] incurred by or on account of a Party in
performing Development in accordance with the Development Plan.
1.30    “Development Plan” is defined in Section 5.3(a).
1.31    “Disclosing Party” is defined in Section 9.1(a).
1.32    “Dispute” means any controversy, claim or legal proceeding arising out
of or relating to this Agreement, or the breach, termination or invalidity
thereof. Notwithstanding the foregoing, Disputes shall not include any
disagreements solely about decisions for which one Party has final decision
making authority under this Agreement.
1.33    “Dollars” means the U.S. dollar, and “$” shall be interpreted
accordingly.
1.34    “Effective Date” means the date this Agreement becomes effective, as
determined in accordance with Section 14.19.
1.35    “EMA” means the European Medicines Agency or any successor entity
thereto.
1.36    “Enzymatic Assay” means, with respect to the IDO Target, the assay
described in [*], which is a method adapted from [*] and, with respect to the
TDO Target, the assay described in the assay described in [*], which is a method
adapted from [*]. Enzymatic Assay shall also include [*] of the enzyme reactions
or [*], as agreed upon by the JRC. Any IC50's of control compounds measured [*]
should fall [*] using the references listed above.
1.37    “EU” or “European Union” means (a) the European Union and its member
states as of the Execution Date, which are: Austria, Belgium, Bulgaria, Croatia,
Cyprus, Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece,
Hungary, Ireland, Italy, Latvia, Lithuania, Luxembourg, Malta, Netherlands,
Poland, Portugal, Romania, Slovakia, Slovenia, Spain, Sweden, and the United
Kingdom, and (b) each of their successors to the extent such successors occupy
the same territory.
1.38    “Executive Officer” means, in the case of Genentech, its [*] and in the
case of NewLink, the Chief Executive Officer or President of NLNK.
1.39     “FDA” means the United States Food and Drug Administration or any
successor entity thereto.
1.40    “Field” means any use.
1.41    “Filing” of an MAA means the acceptance by a Regulatory Authority of an
MAA for filing and review, if applicable, or otherwise the submission of such
MAA.

-5-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

1.42    “First Commercial Sale” means, with respect to any Licensed Product in
any country or jurisdiction, the first invoiced sale of such Licensed Product by
Genentech or its Affiliate or Sublicensee to a Third Party for distribution, use
or consumption in such country or jurisdiction after the Marketing Approvals
have been obtained for such Licensed Product in such country or jurisdiction.
1.43    “FTE” means the equivalent of a full-time individual’s work for a twelve
(12) month period (consisting of a total of [*] hours per year of dedicated
effort). Any person who devotes more or less than [*] hours per year on the
applicable activities shall be treated as an FTE on a pro-rata basis, based upon
the actual number of hours worked by such person on such activities, divided by
[*]; provided, however, that [*]. FTE activities shall not include [*] or [*].
1.44    “FTE Rate” means an initial rate of [*] Dollars ($[*]) per FTE per year
for NewLink, which shall in each case apply through [*]. Thereafter, the FTE
Rate shall be changed annually on a calendar year basis to reflect [*] in the
[*] (based on [*] from the [*] to the [*]).
1.45    “Genentech Indemnitee” is defined in Section 12.1.
1.46    “Genentech Know-How” means all Know-How that is (a) Controlled by
Genentech or its Affiliates as of the Execution Date or that comes into the
Control of Genentech, its Affiliates or Sublicensees after the Execution Date
and during the term of this Agreement, and (b) reasonably necessary or useful
for the Research of any Compound or the Development or Commercialization of any
Licensed Product or Subsequent Product. For clarity, Genentech Know-How shall
include Genentech’s interest in any Collaboration Know-How.
1.47    “Genentech Patents” means any Patent Right that is (a) Controlled by
Genentech or its Affiliates as of the Execution Date or that comes into the
Control of Genentech, its Affiliates or Sublicensees after the Execution Date
and during the term of this Agreement, and (b) reasonably necessary or useful
for the Research of any Compound or the Development or Commercialization of any
Licensed Product or Subsequent Product. For clarity, Genentech Patents shall
include Genentech’s interest in any Collaboration Patents.
1.48    “Genentech Reversion Technology” means Genentech Technology that both
(a) [*] with respect to [*], and (b) [*].
1.49    “Genentech Technology” means Genentech Know-How and Genentech Patents.
1.50    “Generic Product” means, with respect to a Licensed Product in a
particular country, or region any pharmaceutical product that [*] is sold in
such country or region by a Third Party that is not a licensee of Genentech or
its Affiliates or Sublicensees and did not purchase such product in a chain of
distribution that included any of Genentech or its Affiliates or Sublicensees.
1.51    “GRRI” means Georgia Regents Research Institute, Inc., which was
formerly known as Georgia Health Sciences University Research Institute, Inc.
and as Medical College of Georgia Research Institute, Inc.

-6-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

1.52    “GRRI License Agreement” means that certain License Agreement between
GRRI and NLNK dated September 13, 2005, as amended.
1.53    “Governmental Authority” means any federal, state, national, state,
provincial or local government, or political subdivision thereof, or any
multinational organization or any authority, agency or commission entitled to
exercise any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power, any court or tribunal (or any
department, bureau or division thereof, or any governmental arbitrator or
arbitral body).
1.54    “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended, and the rules promulgated thereunder.
1.55    “HSR Conditions” means the following conditions, collectively: (a) the
waiting period under the HSR Act shall have expired or earlier been terminated;
(b) no injunction (whether temporary, preliminary or permanent) prohibiting
consummation of the transaction contemplated by this Agreement or any material
portion hereof shall be in effect; (c) no judicial or administrative proceeding
opposing consummation of all or any part of this Agreement shall be pending; and
(d) no requirements or conditions shall have been imposed by the United States
Department of Justice or Federal Trade Commission (as applicable) in connection
with the filings by the Parties under the HSR Act, other than requirements or
conditions that are satisfactory to the Party on whom such requirements or
conditions are imposed.
1.56    “HSR Filing” means filings with the United States Federal Trade
Commission and the Antitrust Division of the United States Department of Justice
of a Notification and Report Form for Certain Mergers and Acquisitions (as that
term is defined in the HSR Act) with respect to the subject matter of this
Agreement, together with all required documentary attachments thereto.
1.57    “IDO Target” means [*].
1.58     “IND” means any investigational new drug application, clinical trial
application, clinical trial exemption or similar or equivalent application or
submission for approval to conduct human clinical investigations filed with or
submitted to a Regulatory Authority in conformance with the requirements of such
Regulatory Authority.
1.59    “Indemnified Party” is defined in Section 12.3.
1.60    “Indemnifying Party” is defined in Section 12.3.
1.61    “Indication” means any separately defined, well-categorized class of
human disease, syndrome or medical condition [*]. Each different [*] shall be a
separate Indication; however each different [*] will not be considered a
separate Indication.
1.62    “Indoximod” means NewLink’s proprietary small molecule IDO pathway
inhibitor known as of the Execution Date as indoximod, or 1-methyl-D-tryptophan,
with the chemical structure as set forth in Exhibit A, or any, enantiomer,
polymorph, salt form, base, acid, racemate, isomer, diastereomer, tautomer,
solvate, hydrate, ester or Known Prodrug thereof.

-7-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

1.63    “Initial Development Plan” is defined in Section 5.2.
1.64    “Initiation” means, with respect to a clinical trial of a Licensed
Product, the first dosing of the first human subject for such clinical trial.
1.65    “Joint Development Budget” is defined in Section 5.3(a).
1.66    “Joint Development Team” or “JDT” is defined in Section 2.3.
1.67    “Joint Research Committee” or “JRC” is defined in Section 2.2.
1.68    “Know-How” means any information and materials, including discoveries,
improvements, modifications, processes, methods, assays, designs, protocols,
formulas, data, inventions, algorithms, forecasts, profiles, strategies, plans,
results, know-how and trade secrets (in each case, patentable, copyrightable or
otherwise), but excluding any Patent Rights.
1.69    “Known Prodrug” means a drug product that [*], and is [*] which is [*],
such as [*] of the drug. For clarity, [*].
1.70    “Law” means any federal, state, local, foreign or multinational law,
statute, standard, ordinance, code, rule, regulation, resolution or
promulgation, or any order by any Governmental Authority, or any license,
franchise, permit or similar right granted under any of the foregoing, or any
similar provision having the force or effect of law.
1.71    “Licensed Compound” means NLG919 or any Next Generation Compound.
1.72    “Licensed Product” means any pharmaceutical product containing a
Licensed Compound, alone or in combination with other Active Ingredients, in any
formulation or dosage form and for any mode of administration.
1.73    “LIMR” means the Lankenau Institute for Medical Research.
1.74    “LIMR License Agreements” means (a) that certain Exclusive License
Agreement between LIMR and NLNK dated July 7, 2005, as amended, (b) that certain
Exclusive License Agreement between LIMR and NLNK dated April 23, 2009.
1.75    “MAA” or “Marketing Authorization Application” means an application to
the appropriate Regulatory Authority for approval to commercially sell a
Licensed Product (but excluding pricing approval) in the Field in a particular
jurisdiction (including, without limitation, a New Drug Application in the U.S.)
and all amendments and supplements thereto.
1.76    “Major EU Country” means [*] and [*].
1.77    “Marketing Approval” means all approvals necessary for the commercial
sale of a Licensed Product in the Field in a given country or regulatory
jurisdiction, including, where applicable, pricing or reimbursement approval in
such country.

-8-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

1.78    “Net Sales” shall mean, for a Licensed Product in a particular period,
the amount calculated by subtracting from the Sales of such Licensed Product for
such period: (i) [*]; (ii) [*]; (iii) [*]; and (iv) [*]. Notwithstanding the
foregoing, solely for the purpose of calculating Net Sales under this Agreement,
any [*] on Licensed Product sold to a Third Party shall be no greater, on a [*]
based on the gross selling price prior to discount, than the [*] applied on the
[*] sold for use in [*] Licensed Product to a Third Party for the applicable
accounting period.  “Genentech Combined Product” means any [*] (other than a
Licensed Product) that has received Marketing Approval for use [*] with Licensed
Product.
If a Licensed Product either (i) [*]; or (ii) is [*] (in either case ((i) or
(ii)), a “Combination Product”), the Net Sales of such Licensed Product for the
purpose of calculating royalties and sales-based milestones owed under this
Agreement for sales of such Licensed Product, shall be determined as follows:
first, [*] where A is the invoice price of such Licensed Product, if sold
separately, and B is the total invoice price of the other Active Ingredient(s)
in such Combination Product if sold separately. [*], then the adjustment to Net
Sales shall be determined by the Parties in good faith to reasonably reflect the
fair market value of the contribution of such Licensed Product in such
Combination Product to the total fair market value of such Combination Product.
With respect to any sale of any Licensed Product in a given country for any
substantive consideration other than monetary consideration on arm’s length
terms (which has the effect of reducing the invoiced amount below what it would
have been in the absence of such non-monetary consideration), for purposes of
calculating the Net Sales, such Licensed Product shall be deemed to be sold
exclusively for cash at the average Net Sales price charged to Third Parties for
cash sales of such Licensed Product in such country during the applicable
reporting period (or if there were only de minimis cash sales in such country,
at the fair market value as determined in good faith based on pricing in
comparable markets). Notwithstanding the foregoing, Net Sales shall not include
amounts (whether actually existing or deemed to exist for purposes of
calculation) for Licensed Products distributed for use in clinical trials.
Net Sales shall be calculated on an accrual basis, in a manner consistent with
Genentech’s accounting policies for external reporting purposes, as consistently
applied, in accordance with the then currently used Accounting Standard.
1.79    “NewLink Combination Therapy” means a combination therapeutic regimen
that includes the administration of a Licensed Product and the administration of
a NewLink HyperAcute Vaccine.
1.80    “NewLink HyperAcute Vaccine” means [*].
1.81    “NewLink Indemnitee” is defined in Section 12.2.
1.82    “NewLink Know-How” means all Know-How that is (a) Controlled by NewLink
or its Affiliates as of the Execution Date or that comes into the Control of
NewLink or its Affiliates after the Execution Date and during the Restriction
Period, and (b) reasonably necessary or useful for the Research of any Compound,
or the Development or Commercialization of any Licensed Product, but excluding
all Know-How under the GRRI License Agreement and LIMR License

-9-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

Agreements. For clarity, NewLink Know-How shall include NewLink’s interest in
any Collaboration Know-How. Notwithstanding the foregoing, in the event of a
Change of Control of NewLink, the NewLink Know-How shall not include any
Know-How that is (1) owned or controlled by a Third Party described in the
definition of “Change of Control” [*] and existing prior to or as of the closing
of such Change of Control, or (2) developed after such Change of Control without
the use of the NewLink Know-How in existence prior to the closing of such Change
of Control, or (3) developed after such Change of Control and not directly
related to the Licensed Product or the Compound used therein.
1.83    “NewLink Patents” means any Patent Right that is (a) Controlled by
NewLink or its Affiliates as of the Execution Date or that comes into the
Control of NewLink or its Affiliates after the Execution Date and during the
Restriction Period, and (b) reasonably necessary or useful for the Research of
any Compound, or the Development or Commercialization of any Licensed Product,
but excluding all Patent Rights under the GRRI License Agreement and LIMR
License Agreements. For clarity, NewLink Patents shall include NewLink’s
interest in any Collaboration Patents. Notwithstanding the foregoing, (i) in the
event of a Change of Control of NewLink, the NewLink Patents shall not include
any Patent Right owned or controlled by a Third Party described in the
definition of “Change of Control” [*] and (1) existing prior to or as of the
closing of such Change of Control, (2) existing after the closing of such Change
of Control and claiming inventions made prior to the closing of such Change of
Control or (3) claiming only inventions made after such Change of Control
without the use of the NewLink Know-How or NewLink Patents in existence prior to
the closing of such Change of Control.
1.84    “NewLink Technology” means NewLink Patents and NewLink Know-How.
1.85    “Next Generation Compound” means any Compound other than NLG919: (a)
that is invented, or [*], by or on behalf of NewLink or its Affiliate, whether
solely or jointly, as of the Effective Date or thereafter during the Restriction
Period (whether or not pursuant to the Research Plan), (b) that is invented or
otherwise the [*], by or on behalf of Genentech or its Affiliate or Sublicensee,
[*], whether solely or jointly, during the Next Gen Research Term (whether or
not pursuant to the Research Plan), (c) the composition of matter, manufacture
or use of which is Covered by a Valid Claim of a NewLink Patent or Collaboration
Patent; or (d) that is an enantiomer, polymorph, salt form, base, acid,
racemate, isomer, diastereomer, tautomer, solvate, hydrate, ester or Known
Prodrug of a Compound described in (a), (b) or (c) above.
1.86    “Next Generation Product” means any Licensed Product that is not a
NLG919 Product.
1.87    “Next Gen Research Budget” is defined in Section 4.3.
1.88    “Next Gen Research Plan” is defined in Section 4.3.
1.89    “Next Gen Research Plan Costs” is defined in Section 4.6.
1.90    “Next Gen Research Program” is defined in Section 4.1.

-10-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

1.91    “Next Gen Research Term” is defined in Section 4.2.
1.92    “NLG919” means NewLink’s proprietary small molecule IDO inhibitor known
as of the Execution Date as NLG919, as further described in [*] or any
enantiomer, polymorph, salt form, base, acid, racemate, isomer, diastereomer,
tautomer, solvate, hydrate, ester or Known Prodrug thereof.
1.93    “NLG919 Product” means any Licensed Product that contains NLG919.
1.94    “[*]” means a NLG919 Product that is administered to human subjects in a
clinical trial who are also receiving [*] pursuant to the protocol for such
trial.
1.95    “Patent Rights” means all patents and patent applications (which shall
be deemed to include certificates of invention and applications for certificates
of invention), including all divisionals, continuations, substitutions,
continuations-in-part, re-examinations, reissues, additions, renewals,
revalidations, extensions, registrations, and supplemental protection
certificates and the like of any such patents and patent applications, and any
and all foreign equivalents of the foregoing.
1.96    “[*]” means a NLG919 Product that is administered to human subjects in a
clinical trial who are also receiving [*] pursuant to the protocol for such
trial.
1.97    “Person” means any individual, partnership, limited liability company,
firm, corporation, association, trust, unincorporated organization or other
entity.
1.98    “Pharmacovigilance Agreement” means an agreement entered into by the
Parties to set forth the protocols and procedures for reporting adverse events
and complying with reporting requirements set forth by Regulatory Authorities.
1.99    “Phase 1 Clinical Trial” means a controlled human clinical trial of a
Licensed Product that would satisfy the requirements of 21 CFR 312.21(a) or
corresponding foreign regulations, regardless of whether such trial is referred
to as a “phase 1 clinical trial”.
1.100    “Phase 2 Clinical Trial” means a controlled human clinical trial of a
Licensed Product that would satisfy the requirements of 21 CFR 312.21(b) or
corresponding foreign regulations, regardless of whether such trial is referred
to as a “phase 2 clinical trial”.
1.101    “Phase 3 Clinical Trial” means a controlled or uncontrolled human
clinical trial of a Licensed Product that would satisfy the requirements of 21
CFR 312.21(c) or corresponding foreign regulations, regardless of whether such
trial is referred to as a “phase 3 clinical trial”.
1.102    “[*]” means the [*] program that is [*] and that is [*] of the pRED
Organization.
1.103    “[*]” shall mean the [*] of Roche.
1.104    “Product Infringement” is defined in Section 8.4(a).
1.105    “Product Marks” is defined in Section 8.5.

-11-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

1.106    “Product-Specific Patent” means any NewLink Patents and Collaboration
Patents (including any Collaboration Patents owned or co-owned by NewLink) in
which [*] to the [*] and [*]. Notwithstanding anything to the contrary herein,
all [*] are deemed Product-Specific Patents.
1.107    “Program Materials And Technology” means all Know-How and tangible
materials that are both (i) as of the Execution Date, Controlled by NewLink or
its Affiliates and (ii) were used by NewLink or its Affiliates to, or are
reasonably necessary or useful for Genentech to, research, manufacture, develop
and/or commercialize Licensed Compounds and/or Licensed Products, including
Regulatory Materials (e.g., regulatory filings and supporting documents).
1.108    “Receiving Party” is defined in Section 9.1(a).
1.109    “Regulatory Authority” means any applicable Governmental Authority
responsible for granting Marketing Approvals or pricing approvals for Licensed
Products, including the FDA, the EMA and any corresponding national or regional
regulatory authorities.
1.110    “Regulatory Exclusivity” means any exclusive marketing rights or data
exclusivity rights (other than patents) conferred by any Regulatory Authority
with respect to a pharmaceutical product, including, without limitation, orphan
drug exclusivity, new chemical entity exclusivity, data exclusivity, pediatric
exclusivity, rights conferred in the United States under the Hatch-Waxman Act or
the FDA Modernization Act of 1997, or rights similar thereto outside the United
States.
1.111    “Regulatory Materials” means any regulatory application, submission,
notification, communication, correspondence, registration and other filings made
to, received from or otherwise conducted with a Regulatory Authority in order to
Research a Compound and/or Develop, or Commercialize a Compound or Licensed
Product in the Field in a particular country or jurisdiction. “Regulatory
Materials” includes any IND, MAA and Marketing Approval.
1.112    “Research” means all research activities to discover, identify,
characterize or optimize the Compounds and all preclinical research on
Compounds.
1.113    “Restriction Period” means the period commencing on the Effective Date
and ending on the earlier of (1) [*] and (2) [*].
1.114    “Reversion Compound” means NLG919, any Next Generation Compound or any
Subsequent Compound.
1.115    “Reversion Product” means any product that contains a Reversion
Compound.
1.116    “Sales” means, for a Licensed Product in a particular period, the sum
of (i) and (ii):
(i)    the amount stated in Roche’s “Sales” line of its externally published
audited financial statements with respect to such Licensed Product for such
period (excluding sales to any Sublicensees that are not Affiliates of
Genentech). This amount reflects the gross invoice price at which such Licensed
Product was sold or otherwise disposed of (other than for use as clinical
supplies or free samples) by Genentech and its Affiliates to such Third Parties
(excluding sales to any Sublicensees that are not Affiliates of Genentech) in
such period reduced by gross-to-

-12-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

net deductions, if not previously deducted from such invoiced amount, taken in
accordance with the then currently used Accounting Standard.
By way of example, the gross-to-net deductions taken in accordance with the
Accounting Standard as of the Execution Date include the following:
(a)    credits, reserves or allowances granted for (i) damaged, outdated,
returned, rejected, withdrawn or recalled Licensed Product, (ii) wastage
replacement and short-shipments; (iii) billing errors and (iv) indigent patient
and similar programs (e.g., price capitation);
(b)    governmental price reductions and government mandated rebates;
(c)    chargebacks, including those granted to wholesalers, buying groups and
retailers;
(d)    customer rebates, including cash sales incentives for prompt payment,
cash and volume discounts; and
(e)    taxes, duties and any other governmental charges or levies imposed upon
or measured by the import, export, use, manufacture or sale of a Licensed
Product (excluding income or franchise taxes).
(ii) for Sublicensees that are not Genentech Affiliates (and [*]), (1) the sales
amounts reported to Genentech and its Affiliates in accordance with the
Sublicensee contractual terms and their Accounting Standards, provided that such
amount meets the definition of “sales” under applicable Accounting Standards and
(2) all amounts identified in audits of Sublicensees as amounts that should have
been, but were not, reported to Genentech and its Affiliates as sales amounts
pursuant to subsection (1).
For purposes of clarity, sales by Genentech and its Affiliates to any
Sublicensee shall be excluded from “Sales” for Sublicensees that are not
Genentech Affiliates (and [*]), in accordance with the sublicensee contractual
terms and their Accounting Standard. For the purpose of clarity, any such
Sublicensee sales as reported to Genentech in accordance with [*] shall be [*].
1.117    “Sublicensee” means a Person (other than NewLink) to which Genentech
has licensed rights (through one or multiple tiers), [*] pursuant to this
Agreement, including sublicenses to NewLink Technology and licenses or
sublicenses to Collaboration Intellectual Property.
1.118    “Subsequent Compound” means any Compound, other than NLG919 or a Next
Generation Compound: (a) that is invented or otherwise the subject of [*]
conducted, by or on behalf of Genentech or its Affiliate or Sublicensee, but
excluding [*], whether solely or jointly, that occurs after the end of the Next
Gen Research Term but during the Restriction Period; (b) that is [*] from a
Third Party during the Restriction Period; or (c) that is an enantiomer,
polymorph, salt form, base, acid, racemate, isomer, diastereomer, tautomer,
solvate, hydrate, ester or Known Prodrug of a Compound described in (a), (b) or
(c) above.

-13-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

1.119    “Subsequent Product” means any product, other than a Licensed Product,
containing a Subsequent Compound, alone or in combination with other Active
Ingredients (other than Licensed Compounds), in any formulation or dosage form
and for any mode of administration.
1.120    “Subsequent Product Percentage” means, for Subsequent Products
containing Subsequent Compounds [*].
1.121    “TDO Target” means [*].
1.122    “Term” is defined in Section 10.1.
1.123    “Territory” means all of the countries in the world, and their
territories and possessions.
1.124    “Third Party” means any Person other than a Party or an Affiliate of a
Party.
1.125    “United States” or “U.S.” means the United States of America, including
its territories and possessions.
1.126    “Valid Claim” means a claim of an issued and unexpired patent (as may
be extended through supplementary protection certificate or patent term
extension), which claim has not been revoked, held invalid or unenforceable by a
patent office, court or other governmental agency of competent jurisdiction in a
final and non-appealable judgment (or judgment from which no appeal was taken
within the allowable time period) and has not been disclaimed, denied or
admitted to be invalid or unenforceable through reissue, re-examination or
disclaimer or otherwise.  In the case where a Licensed Product is [*], Valid
Claim in such country shall further include pending claims [*] from the earliest
U.S. or foreign priority date of such [*], as long as [*].
1.127    Interpretation. In this Agreement, unless otherwise expressly
specified:
(a)    The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;
(b)    words denoting the singular shall include the plural and vice versa and
words denoting any gender shall include all genders;
(c)    words such as “herein”, “hereof”, and “hereunder” refer to this Agreement
as a whole and not merely to the particular provision in which such words
appear;
(d)    “days” means calendar days; and
(e)    the Exhibits and other attachments form part of the operative provision
of this Agreement and references to “this Agreement” shall include references to
the Exhibits and attachments.

-14-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

ARTICLE 2    
GOVERNANCE
2.1    Alliance Managers. Promptly following the Execution Date, each Party
shall designate an individual to act as its primary business contact for matters
related to this Agreement (such Party’s “Alliance Manager”). The Alliance
Managers shall: (a) serve as the primary contact points between the Parties for
the purpose of providing the other Party with information on the progress of
such Party’s activities under this Agreement; (b) be primarily responsible for
facilitating the flow of information and otherwise promoting communication,
coordination and collaboration between the Parties; and (c) act as advocates for
the Collaboration as a whole. An Alliance Manager may also bring any matter to
the attention of any Committee if such Alliance Manager reasonably believes that
such matter warrants such attention. Each Party may replace its Alliance Manager
at any time, by notifying the other Party in writing (which may be by email).
Each Party shall strive to maintain continuity with respect to its Alliance
Manager.
2.2    Joint Research Committee. Within [*] after the Effective Date, the
Parties shall establish a joint research committee (the “Joint Research
Committee” or the “JRC”), composed of two (2) to three (3) representatives of
each Party that have knowledge and expertise in the research of compounds
similar to the Compounds, [*], to monitor and coordinate the Research of
Licensed Compounds under the Next Gen Research Program. The JRC shall exist
during the Next Gen Research Term. The JRC shall establish the Next Gen Research
Program with the goal of identifying and conducting Research on compounds that
meet the criteria of Licensed Compound. Each Party shall use Commercially
Reasonably Efforts to perform its responsibilities under the Next Gen Research
Program.
(a)    Responsibilities of the JRC. The JRC shall be responsible for the
following functions:
(i)    overseeing, managing and providing strategic direction to the Next Gen
Research Program;
(ii)    coordinating the activities of the Parties under the Next Gen Research
Plan and overseeing the implementation of the Next Gen Research Plan;
(iii)    preparing and approving amendments to the Next Gen Research Plan
(including the Next Gen Research Budget) during the Next Gen Research Term;
(iv)    providing a forum for and facilitating communications between the
Parties with respect to the Research of Licensed Compounds;
(v)    establishing joint subcommittees, as appropriate, to carry out its
functions; and
(vi)    performing such other functions as may be appropriate to further the
purposes of this Agreement with respect to the Research of Licensed Compounds.

-15-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

(b)    Diligence, Decision Making: Each Party shall use Commercially Reasonable
Efforts to perform its responsibilities under the Research Plan, and shall
cooperate with and provide reasonable support to the other Party in such other
Party’s performance of its responsibilities thereunder. Except as otherwise
expressly provided in this Agreement or agreed in writing by the Parties,
Genentech shall, in accordance with the provisions of this Agreement, be solely
responsible for any subsequent Development and/or Commercialization of the
Licensed Products. With respect to the decisions of the JRC, each Party shall
have one (1) collective vote in all decisions, and the Parties shall attempt to
make decisions by reaching unanimous agreement. If, after reasonable discussion
and good faith consideration of each Party’s view on a particular matter, the
JRC cannot reach agreement within [*] after the date such matter was initially
brought to a vote, then, notwithstanding the dispute resolution provisions of
Article 13, [*], provided, however:
(i)    [*] amend the Next Gen Research Plan or Next Gen Research Budget that (a)
[*] the number of NewLink FTEs supported by Genentech below [*] FTEs (except if
the Next Gen Research Term has been extended pursuant to Section 4.2, in which
case the number of NewLink FTEs supported by Genentech cannot be [*] FTEs for
such extension period) or (b) [*] FTEs the number of NewLink FTEs required to
perform the Next Gen Research Plan or (c) requires NewLink to incur any costs
that are not fully reimbursed by Genentech or to use any NewLink FTEs whose time
spent on the Next Gen Research Plan is not fully funded by Genentech, or (d)
allocates activities to NewLink that are outside its expertise;
(ii)    [*] call for any research that is not directed to the discovery,
identification, characterization or optimization of Compounds;
(iii)    [*] require or otherwise specify particular individuals to be used as
NewLink FTEs for, or to be excluded from, the Next Gen Research Program;
(iv)    [*] require NewLink to use any Third Party technology for which it does
not have a license;
(v)    [*] violate any obligation or agreement it may have with any Third Party;
(vi)    [*] change the [*] in the definition of [*];
(vii)    Any decision made [*] pursuant to this Section 2.2(b) must be
consistent with the terms of this Agreement and within the scope of authority
delegated to the applicable Committee under this Agreement. The Parties
expressly understand and agree that [*] will not [*] compliance with its
obligations under the Next Gen Research Plan.
(c)    Meetings; Attendees. Once established, the JRC shall meet at least once
[*] (unless otherwise agreed by the Parties) during the Next Gen Research Term.
The JRC may meet in person or via teleconference, video conference, or the like,
provided that at least one meeting [*] shall be held in person, unless otherwise
agreed by the Parties. Each Party shall bear the expense of its respective
representatives’ participation in the JRC meetings. Each Party may invite a

-16-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

reasonable number of employees, consultants, or scientific advisors to attend
the JRC meetings, provided that such invitees are bound by appropriate
confidentiality obligations. Each Party may replace its representatives on any
Committee by notifying the other Party in writing (which may be by email). Each
Party shall strive to maintain continuity with respect to its JRC
representatives.
(d)    Meeting Minutes. Genentech shall be responsible for keeping minutes of
the JRC meetings that record in writing all decisions made, action items
assigned or completed, and other appropriate matters. Meeting minutes shall be
sent to both Parties promptly after a meeting for review, comment and approval
by each Party. Any material modifications to the Next Gen Research Plan approved
at a JRC meeting shall constitute an amendment to such Next Gen Research Plan
upon approval by both Parties of the meeting minutes related thereto.
(e)    Term of JRC Operations: The JRC shall continue to exist [*], unless the
JRC is earlier disbanded by Genentech pursuant to [*]. Thereafter, the JRC shall
cease operations and perform no further functions hereunder. Following such
automatic cessation or earlier disbandment of the JRC, the JRC shall have no
further obligations under this Agreement and shall perform no further functions
hereunder. Thereafter, the Alliance Managers shall be the contact persons for
the exchange of information under this Agreement.
2.3    Joint Development Team. Within [*] after the Effective Date, the Parties
shall establish a joint development team (the “Joint Development Team” or the
“JDT”), composed of two (2) to three (3) representatives of each Party that have
knowledge and expertise in the development of compounds similar to the
Compounds, [*], to monitor the Development of NLG919 Products, Next Generation
Products, and NewLink Combination Therapies. The role of the JDT shall be to
monitor and discuss the Development of such products and therapies.
(a)    Responsibilities of the JDT. The JDT shall be responsible for performing
the following functions:
(i)    coordinating the initial transfer of information and materials related to
NLG919 Products and Next Generation Products from NewLink to Genentech in
furtherance of the Initial Development Plan;
(ii)    monitoring the progress of the Development of NLG919 Products and Next
Generation Products;
(iii)    providing a forum for and facilitating communications between the
Parties with respect to the Development of NLG919 Products and Next Generation
Products; 
(iv)     coordinating, overseeing and monitoring the activities and ongoing
Development with respect to NewLink Combination Therapies, including approving
NewLink’s proposals related to the Development of NewLink Combination Therapies;
and
(v)    performing such other functions as may be appropriate to further the
purposes of this Agreement with respect to the Development of NLG919 Products,
Next Generation

-17-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

Products and NewLink Combination Therapies, to the extent delegated to the JDT
by mutual written agreement of the Parties after the Execution Date.
(b)    Diligence; Decision Making. Each party shall use Commercially Reasonable
Efforts to perform its responsibilities and shall cooperate with and provide
reasonable support to the other Party in such other Party’s performance of its
responsibilities thereunder.  Except as otherwise expressly provided in this
Agreement or agreed in writing by the Parties, Genentech shall, in accordance
with the provisions of this Agreement, be solely responsible for all Development
and Commercialization of NLG919 Products. Notwithstanding the foregoing, [*],
and responsibility for all Development of NLG919 Products; provided, however,
[*]:
(i)    [*] any clinical trial agreed by the Parties and set forth in the Initial
Development Plan [*], except for [*];
(ii)    amend the Development Plan that [*];
With respect to the Development of a NewLink Combination Therapy, each Party
shall have one (1) collective vote in all decisions related to such Development,
and the Parties shall attempt to make decisions by reaching unanimous
agreement.   If, after reasonable discussion and good faith consideration of
each Party’s view on a particular matter related to the NewLink Combination
Therapy or Development thereof, the JDT cannot reach agreement within [*] after
the date such matter was initially brought to a vote, then, notwithstanding the
dispute resolution provisions of Article 13, [*], including but not limited to:
(1)    [*];  
(2)    [*]; 
(3)    [*];
(4)    [*];
(5)    [*]; and
(6)    [*].
(c)    Meetings; Attendees. Once established, the JDT shall meet at least once
[*] (unless otherwise agreed by the Parties). The JDT may meet in person or via
teleconference, video conference, or the like, provided that at least one
meeting [*] shall be held in person, unless otherwise agreed by the Parties. 
Each Party shall bear the expense of its respective representatives’
participation in the JDT meetings.  Each Party may invite a reasonable number of
employees, consultants, or scientific advisors to attend the JDT meetings,
provided that such invitees are bound by appropriate confidentiality
obligations.  Each Party may replace its representatives on any Committee by
notifying the other Party in writing (which may be by email).  Each Party shall
strive to maintain continuity with respect to its JDT representatives.

-18-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

(d)    Meeting Minutes. Genentech shall be responsible for keeping minutes of
the JDT meetings.  Meeting minutes shall be sent to both Parties promptly after
a meeting for review, comment and approval by each Party.
(e)    Term of JDT Operations. The JDT shall continue to exist until [*] or [*]
or [*] at which time it shall automatically cease operations, unless earlier
disbanded:
(i)    by the Parties pursuant to mutual agreement, or
(ii)    by NewLink providing written notice to Genentech of its intention to
disband and no longer participate in the JDT; or
(iii)    by Genentech providing timely written notice to NewLink of its election
to disband the JDT pursuant to [*]; or
(iv)    by Genentech providing written notice to NewLink of its election to
disband the JDT at any time following [*].
Following such automatic cessation or earlier disbandment of the JDT, the JDT
shall have no further obligations under this Agreement and shall perform no
further functions hereunder. Thereafter, the Alliance Managers shall be the
contact persons for the exchange of information under this Agreement.
2.4    Limitation of Committee or Team Authority. Each Committee or Team shall
only have the powers expressly assigned to in this Article 2 and elsewhere in
this Agreement and shall not have the authority to: (a) modify or amend the
terms and conditions of this Agreement; (b) waive either Party’s compliance with
the terms and conditions of under this Agreement; or (c) determine any such
issue in a manner that would conflict with the express terms and conditions of
this Agreement.
ARTICLE 3    
LICENSES; OPTION
3.1    Licenses to Genentech.
(a)    Development and Commercialization License. NewLink hereby grants to
Genentech: (i) an exclusive (even as to NewLink), royalty-bearing license
(sublicenseable as provided in Section 3.2) under the NewLink Technology (1) to
research, make, have made and use Compounds in the Territory pursuant to the
Next Gen Research Plan, (2) to make or have made Licensed Compounds in the
Territory for use in the manufacture of Licensed Products pursuant to Section
3.1(a)(i)(3) and (3) to develop, make, have made, use, sell, offer for sale, and
import Licensed Products in the Field in the Territory; (ii) an exclusive (even
as to NewLink), royalty-bearing license (sublicenseable as provided in Section
3.2) under the [*] to [*] Subsequent Compounds in the Territory, [*] Subsequent
Products in the Field in the Territory; and (iii) an exclusive (even as to
NewLink), royalty-bearing license (sublicenseable as provided in Section 3.2)
under the [*], solely [*] Compounds in the Field in the Territory. Except to the
extent necessary to perform the activities

-19-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

under a Development Plan with respect to a NewLink Combination Therapy that is
being developed pursuant to Section 5.3, the licenses granted to Genentech
pursuant to this Section 3.1(a) do not include any rights for Genentech to
develop, make, have made, sell, offer for sale or otherwise commercialize any
proprietary compound or other Active Ingredient of NewLink that is not a
Licensed Compound.
(b)    [*]. NewLink hereby grants to GNE [*] license under the NewLink
Technology and Genentech Technology to [*] for internal research purposes only.
3.2    Genentech Sublicense Rights.
(a)    Subject to Section 3.2(c) below, Genentech may exercise its rights and
perform its obligations under this Agreement by itself or, with NewLink’s prior
consent, not to be unreasonably withheld or delayed, through the engagement of
any of its Affiliates.
(b)    Genentech may sublicense the rights granted to it under Section 3.1(a) to
one (1) or more Third Parties [*]. Subject to Sections 3.2(c) and 3.6, Genentech
may grant a limited sublicense to subcontractors engaged in accordance with
Section 3.6 solely for the purpose of performing the subcontracted tasks and
obligations.
(c)    Genentech shall remain directly responsible for all of its obligations
under this Agreement that have been delegated, subcontracted or sublicensed to
any of its Affiliates, subcontractors or sublicensees and shall ensure that such
Affiliates, subcontractors and sublicensees comply with the terms and conditions
of this Agreement.
3.3    Licenses to NewLink.
(a)    Next Gen Research Program License. Genentech hereby grants to NewLink a
royalty-free, non-exclusive, non-sublicenseable, non-transferable license under
(i) the Genentech Technology and (ii) the NewLink Technology (to the extent
exclusively licensed to Genentech and Roche hereunder), in each case solely to
perform NewLink’s obligations under the Next Gen Research Program.
(b)    [*]. Genentech hereby grants to NewLink [*] under the Genentech
Technology to [*] for internal research purposes only.
(c)    License for NewLink Combination Therapy. Subject to Section 2.3 and
Section 5.10, during any period in which NewLink is developing a NewLink
Combination Therapy, Genentech agrees to grant and hereby grants NewLink a
non-exclusive, non-sublicensable (other than to subcontractors),
non-transferable license under (i) the Genentech Technology and (ii) the NewLink
Technology (to the extent exclusively licensed to Genentech and Roche
hereunder), in each case solely to develop such NewLink Combination Therapy in
accordance with the Development Plan.
(d)    License for Co-Promotion Activities. Subject to Section 6.4, during any
period in which NewLink is engaging in co-promotion under this Agreement after
NewLink has

-20-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

exercised its Co-Promotion Option pursuant to Section 6.4, Genentech agrees to
grant and hereby grants NewLink a co-exclusive (with Genentech and its
Affiliates) non-sublicenseable, non-transferable license under the Co-Promotion
IP Rights, solely to perform NewLink’s obligations under the Co-Promotion Plan.
(e)    Excluded Genentech Technology. The licenses granted to NewLink pursuant
to this Section 3.3 do not include any rights for NewLink to develop, make, have
made, sell, offer for sale or otherwise commercialize any [*] or other Active
Ingredient of Genentech that [*].
3.4    No Implied Licenses; Negative Covenant. Except as expressly set forth
herein, neither Party shall acquire any license or other intellectual property
interest, by implication or otherwise, under or to any trademarks, patents or
patent applications, know-how, or other intellectual properties owned or
Controlled by the other Party. For clarity, an exclusive license granted to a
Party under any particular Patent Rights or Know-How Controlled by the other
Party shall confer exclusivity to the Party obtaining such license only to the
extent the Party granting such license Controls the exclusive rights to such
Patent Rights or Know-How. Neither Party shall, nor shall permit any of its
Affiliates or sublicensees licensed hereunder to, practice any Patent Rights or
Know-How licensed to it by the other Party outside the scope of the license
granted to it under this Agreement.
3.5    Exclusivity.
(a)    Subject to Section 3.5(b), during the Restriction Period NewLink and its
Affiliates shall not [*], other than [*] or [*].
(b)    If, during the Restriction Period, [*] would be [*], then:
(i)    [*], provided that [*] under this Agreement and [*]; and
(ii)    [*], provided that [*] of such [*].
(c)    For clarity, since Indoximod is not a Compound, Section 3.5(a) does not
limit in any way NewLink’s and its Affiliates’ rights to research, develop,
manufacture or commercialize Indoximod, whether by themselves or with or through
one or more Third Parties [*]; provided that during the term of this Agreement
[*] pursuant to [*] or [*] to [*].
(d)    Subject to Sections 3.5(e) and 3.5(f), during the Restriction Period,
Genentech and its Affiliates shall not [*], provided, however, that after the
end of the Next Gen Research Term, [*].
(e)    Notwithstanding the foregoing, the obligations of Section 3.5(e) shall
not apply to the [*] pursuant to the [*], provided that:
(i)    [*];
(ii)    [*] with respect to the [*].

-21-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

(f)    If, during the Restriction Period, [*] would be [*], then [*], provided
that [*].
(g)    Notwithstanding the licenses granted to NewLink in Section 3.3, it is
understood and agreed that [*] to [*] other than [*] under the Next Gen Research
Plan.
3.6    Subcontractors. Genentech shall have the right to engage subcontractors
for purposes of conducting activities assigned to it under this Agreement or for
which it is responsible under this Agreement. Unless expressly set forth in the
Next Gen Research Plan, NewLink may not subcontract any of its obligations under
the Next Gen Research Plan to Affiliates or Third Parties without Genentech’s
prior written consent, not to be unreasonably withheld. Each Party shall ensure
that any subcontractor engaged by such Party pursuant to this Section 3.6 is
bound by written obligations of confidentiality and non-use consistent with this
Agreement. Each Party shall remain directly responsible for any obligations
under this Agreement that have been delegated or subcontracted to any
subcontractor, and shall be directly responsible for the performance of its
subcontractors.
3.7    Option.
(a)    Grant. NewLink hereby grants Genentech, and Genentech hereby accepts, an
option (“Option”) to obtain an exclusive, sublicense from NewLink to certain
Patent Rights licensed to NLNK under the GRRI License Agreement or LIMR License
Agreements, to [*], which Option may be exercised as set forth in Section 3.7(b)
below.
(b)    Exercise. At any time during the Term that is [*] or [*], as applicable,
Genentech may exercise the Option, with respect to the relevant Patent Rights,
[*], upon written notice to NewLink if [*]:
(i)    Genentech or its Affiliate or sublicensee [*] and the [*] under the GRRI
License Agreement or LIMR License Agreements, as applicable [*]; or
(ii)    [*] is [*], and [*] under the GRRI License Agreement or LIMR License
Agreements, as applicable [*].
(c)    Entry into Sublicense Agreement. Within [*] after NewLink’s receipt of
Genentech’s exercise notice provided in accordance with Section 3.7(b), the
Parties shall enter into a separate sublicense agreement [*], on [*], pursuant
to which NewLink will grant Genentech the sublicense described in Section
3.7(a).
(d)    Covenant. NewLink hereby covenants that during the Term, [*], NewLink
will not [*] under this Section 3.7. The Parties acknowledge that [*] the right
to [*], should [*], and the Parties agree that [*] shall not be deemed a breach
of NewLink’s covenant under this Section 3.7.

-22-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

ARTICLE 4    
RESEARCH
4.1    General. The Parties will conduct a research collaboration to discover,
characterize and optimize Compounds, pursuant to the Next Gen Research Plan (the
“Next Gen Research Program”).
4.2    Next Gen Research Term. The term of such Next Gen Research Program (the
“Next Gen Research Term”) shall commence on the Effective Date and end on [*],
unless Genentech extends it [*] by providing written notice to NewLink no later
than [*] prior to [*] and committing to fund [*] NewLink FTEs per year during
[*].
4.3    Next Gen Research Plan. All Research activities conducted by NewLink and
its Affiliates or by GNE during the Next Gen Research Term shall be conducted
pursuant to a comprehensive written research plan (the “Next Gen Research
Plan”). The Next Gen Research Plan shall allocate Research responsibilities
between the Parties and shall set forth the objectives, activities and criteria
for evaluation for such Research, as well as timelines related thereto. Each
Party shall, in performing its obligations under the Next Gen Research Plan,
assign responsibilities to those portions of its organization that have the
appropriate resources, expertise, and responsibility for such obligations. The
Next Gen Research Plan shall also set forth the detailed budget for such
Research activities, including the number of NewLink FTEs that [*] during the
Next Gen Research Term (which shall be [*] NewLink FTEs [*] of the Next Gen
Research Term) and the [*] during the Next Gen Research Term (the “Next Gen
Research Budget”). Each Party shall, in performing its obligations under the
Next Gen Research Plan, assign responsibilities to those portions of its
organization that have the appropriate resources, expertise, and responsibility
for such obligations. As of the Execution Date, the Parties have agreed upon the
Next Gen Research Plan attached to this Agreement as Exhibit B, which will be
deemed to have been approved by the JRC. From time to time during the Next Gen
Research Term, the JRC shall prepare updates and amendments, as appropriate, to
the then-current Next Gen Research Plan. The JRC shall have the right to approve
updates and amendments to the Next Gen Research Plan in accordance with Section
2.2(a). Once approved by the JRC, such revised Next Gen Research Plan shall
replace the prior Next Gen Research Plan. If the terms of the Next Gen Research
Plan contradict, or create inconsistencies or ambiguities with, the terms of
this Agreement, then the terms of this Agreement shall govern.
4.4    Conduct of Research. Each Party shall use Commercially Reasonable Efforts
to carry out the Research activities assigned to it in the Next Gen Research
Plan and shall conduct such activities in good scientific manner, and in
compliance with all applicable Laws. Each Party shall keep the other Party
reasonably informed as to its progress in the conduct of the Next Gen Research
Plan through meetings of the JRC. NewLink will have [*] to implement [*]
conducting activities under the Next Gen Research Plan.
4.5    Research Records. Each Party shall maintain complete, current and
accurate records of all Research activities conducted by it hereunder, and all
data and other information resulting from such activities. Such records shall
fully and properly reflect all work done and results achieved in the performance
of the Research activities in good scientific manner appropriate for regulatory
and patent purposes. Each Party shall use Commercially Reasonable Efforts to
maintain

-23-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

all laboratory notebooks for not less than the term of any Patent Rights issuing
therefrom. All other records shall be maintained by the Parties, as appropriate,
during the Next Gen Research Program and for at least [*] thereafter, and prior
to destroying any such records, NewLink shall provide Genentech with notice and
the opportunity to have such records transferred to Genentech upon Genentech’s
request. All such records of a Party shall be considered such Party’s
Confidential Information.
4.6    Next Gen Research Plan Costs. Genentech shall be [*] in performing the
Next Gen Research Program in accordance with the Next Gen Research Plan (the
“Next Gen Research Plan Costs”) and shall [*] NewLink for the Next Gen Research
Plan Costs incurred by or on account of NewLink pursuant to Section 7.2. [*].
For clarity, any out-of-pocket costs incurred by or on behalf of NewLink in
performing the Next Gen Research Program, other than costs for [*] in the Next
Gen Research Plan, shall [*].
ARTICLE 5    
DEVELOPMENT
5.1    General. Subject to the terms and conditions of this Agreement, Genentech
shall be responsible for the Development of Licensed Products and shall conduct
such Development under the direction of the JDT as set forth in more detail
below. Genentech intends to pursue Development of NLG919 and other Licensed
Products broadly across an array of Indications.
5.2    Initial Development Plan.
The Development of Licensed Products under this Agreement shall be controlled by
Genentech. The initial development plan [*] (“Initial Development Plan”) shall
set forth the details of [*], and is attached as Exhibit C to this Agreement.
Further Development of Licensed Products conducted pursuant to this Agreement
will be considered and discussed under the direction of the JDT.
5.3    Development Plan of NewLink Combination Therapies.
(a)     In the event NewLink proposes Development of a NewLink Combination
Therapy, a plan for such Development (“Development Plan”) will [*]. In such
event, the Development Plan shall set forth the timeline and details of: (i) a
proposal for clinical Development activities to be conducted and regulatory
strategy; (ii) a protocol synopsis for the clinical trial of the NewLink
Combination Therapy; (iii) any other Development activities that the Parties
agree to jointly pursue in collaboration for such NewLink Combination Therapy;
and (iv) a detailed budget for the Development Costs for such joint Development
activities to be undertaken by the Parties for such NewLink Combination Therapy
(the “Joint Development Budget”).
(b)    Upon mutual agreement and under the direction of the JDT, the Parties may
include a Development Plan for a Licensed Product that contains certain
Development activities to be undertaken individually by NewLink or jointly by
the Parties for a NewLink Combination Therapy that includes such Licensed
Product subject to the decision making provisions within Section 2.3(b).

-24-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

(c)    If the terms of any Development Plan contradict, or create
inconsistencies or ambiguities with, the terms of this Agreement, then the terms
of this Agreement shall govern.
5.4    Development Costs.
(a)    General. Except as set forth in Section 5.4(b) below, Genentech shall be
solely responsible for all Development Costs incurred in performing Development
activities for Licensed Products.
(b)    Development Costs for NewLink Combination Therapies. NewLink shall
responsible for [*], and Genentech shall be responsible for [*], of all the
Development Costs incurred by either or both Parties in performing the
Development activities for a NewLink Combination Therapy in accordance with the
Development Plan (the “Joint Development Costs”). Any Development related to
Joint Development Costs shall include [*] and allocable to such Development
activities, in each case [*] unless [*]. In the event NewLink conducts any
Development related to a NewLink Combination Therapy individually (without
Genentech involvement) pursuant to Section 5.11, [*].
5.5    Diligence. Each Party shall use Commercially Reasonable Efforts to
conduct the Development activities assigned to it under the Development Plan or
Initial Development Plan, as applicable. Without limiting the foregoing,
Genentech shall at all times during the Term use Commercially Reasonable Efforts
to Develop and obtain Marketing Approval in the U.S., Japan and the Major EU
Countries for [*]. Activities by Genentech’s Sublicensees and Affiliates will be
considered as Genentech’s activities under this Agreement for purposes of
determining whether Genentech has complied with its obligations under this
Section 5.5. [*] shall be deemed to satisfy the requirements of this Section 5.5
with respect to Licensed Products [*].
5.6    Development Records. Each Party shall maintain complete, current and
accurate records of all Development activities conducted by it hereunder, and
all data and other information resulting from such activities. Such records
shall fully and properly reflect all work done and results achieved in the
performance of the Development activities in good scientific manner appropriate
for regulatory and patent purposes. Each Party shall document all non-clinical
studies and clinical trials in formal written study reports according to
applicable Laws and national and international guidelines (e.g., ICH, GCP, GLP,
and GMP). Each Party shall have the right to review and copy such records
maintained by the other Party at reasonable times and to obtain access to the
original to the extent necessary for regulatory and patent purposes or for other
legal proceedings.
5.7    Development Reports. Genentech [*] detailing its Development for the
Licensed Products, and the results of such Development [*]. The Parties shall
discuss the [*].
5.8    Regulatory.
(a)    Genentech shall control and be responsible for all regulatory activities
necessary to obtain and maintain Marketing Approval of the Licensed Products in
the Field. Genentech shall be responsible, at its own cost and expense, for the
preparation and submission of any and all Regulatory Materials for the Licensed
Products throughout the world and shall own all

-25-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

such Regulatory Materials. Genentech and/or its Sublicensees shall control and
be responsible for all communications and other dealings with Regulatory
Authorities relating to the Licensed Products. Promptly after the Effective
Date, NewLink shall transfer or cause to be transferred to Genentech ownership
of all Regulatory Materials (including without limitation any INDs controlled or
owned by NewLink or its Affiliates) with respect to (i) NLG919, and (ii) any
other Next Generation Compounds controlled or owned by NewLink or its Affiliates
as of the Execution Date.
(b)    Genentech shall [*], including sufficient detail for NewLink to
understand the activities planned by Genentech and Genentech’s anticipated
timelines for performing such activities, and any [*] with Regulatory
Authorities.
(c)    Each Party shall immediately notify the other of any information it
receives regarding any threatened or pending action, inspection or communication
by or from any Third Party, including a Regulatory Authority, which may
materially affect the Development of the Compounds and Licensed Products.
5.9    Technology and Material Transfer
(a)    Transfer of Program Materials and Technology. Within [*] of the Effective
Date, NewLink shall complete the transfer to Genentech of all Program Materials
and Technology, [*]. Thereafter, during the Term and upon Genentech’s reasonable
request, NewLink shall provide to Genentech any Program Materials and Technology
then in existence that have not already been disclosed or provided to Genentech.
(b)    Clinical Supply. Within [*] following the Effective Date, NewLink will
transfer and deliver to Genentech [*], provided that NewLink shall retain [*].
After the Execution Date, Genentech shall have the sole right and responsibility
at its sole cost for manufacturing all Licensed Compounds and all Licensed
Products for clinical and commercial use in the Field, including conducting any
process development research. The Parties shall enter into a quality agreement
for the transfer of [*].
(c)    Transfer of Manufacturing Technology. As soon as reasonably possible
after the Effective Date and in any event before [*], NewLink shall, [*],
transfer to Genentech or a Third Party contract manufacturer designated by
Genentech all Know-How that is Controlled by NewLink or its Affiliates as of the
Execution Date and that is reasonably necessary for the manufacture of Licensed
Compounds (“Transferred Manufacturing Technology”) to enable Genentech or such
Third Party contract manufacture to replicate the process employed by NewLink’s
Third Party contract manufacturer to manufacture Licensed Compounds or Licensed
Products as of the Effective Date; provided that NewLink shall not be obligated
to expend more than [*] FTE hours under this Section 5.9(c). Any Third Party
contract manufacturer designated by Genentech hereunder shall (i) be bound in
writing to obligations of confidentiality and non-use regarding Confidential
Information of NewLink that are substantially the same as those undertaken by
the Parties pursuant to Article 9 hereof, and (ii) be obligated in writing not
to use the Transferred Manufacturing Technology for any use, other than the
manufacture of Licensed Compounds and Licensed Products for Genentech, its
Affiliates and Sublicensees.

-26-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

5.10    Pharmacovigilance Agreement for Combination Therapy Development. To the
extent the Parties pursue joint Development activities for a NewLink Combination
Therapy, then the Parties shall execute a separate Pharmacovigilance Agreement
specifying the procedure for the information exchange of the adverse events that
may occur during the development by the initiation of the first clinical trial
of such NewLink Combination Therapy.
5.11    Independent Development of NewLink Combination Therapies. Subject to
Section 2.3(b), NewLink shall have the right to independently Develop and obtain
Marketing Approval for, [*], one or more NewLink Combination Therapies.
Genentech shall facilitate NewLink’s conduct of such independent Development of
such NewLink Combination Therapies, including by providing NewLink with the
applicable Licensed Product, [*], for use in such Development and by providing
NewLink with access to the applicable IND. NewLink shall provide the JDT with
regular reports detailing such independent Development, and the results of such
independent Development at each regularly scheduled JDT meeting. The data
arising from NewLink’s independent Development of NewLink Combination Therapies
shall be excluded from NewLink Know-How and not licensed to Genentech unless and
until [*] in connection with [*]. Notwithstanding the foregoing, NewLink shall
provide Genentech with [*] that Genentech is required to file with a Regulatory
Authority.
ARTICLE 6    
COMMERCIALIZATION
6.1    General. Subject to NewLink’s exercise of its option to Co-Promote one or
more Licensed Product(s) or Subsequent Product(s) in the Co-Promotion Territory
and other terms and conditions of this Article 6, Genentech shall be
responsible, at its own expense, for all aspects of the Commercialization of the
Licensed Products or Subsequent Product(s) in the Field throughout the world.
6.2    Commercial Diligence. Genentech shall at all times during the Term use
Commercially Reasonable Efforts to Commercialize in the U.S., Japan and
throughout the Major EU Countries [*] Licensed Product [*] for which Marketing
Approval is obtained.
6.3    Patent Marking. Genentech shall comply with the applicable patent marking
Laws.
6.4    Co-Promotion. NewLink shall have the right to elect to Co-Promote each
Licensed Product or Subsequent Product in each Indication in the Co-Promotion
Territory (the “Co-Promotion Option”) as set forth in this Section 6.4.


(a)    Approximately [*] for a Licensed Product or Subsequent Product in a
particular Indication with the FDA, Genentech will notify NewLink of [*]”).
NewLink may exercise its option to Co-Promote such Licensed Product or
Subsequent Product for such Indication in the Co-Promotion Territory by written
notice to Genentech no later than [*] after the receipt of the Genentech
Estimate for such Licensed Product or Subsequent Product and Indication. For
clarity, NewLink shall have [*] under the Co-Promotion Option of this Section
6.4, for [*] for a [*].

-27-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

(b)    If NewLink exercises its Co-Promotion Option for a Licensed Product or
Subsequent Product and Indication, unless NewLink terminates the Co-Promotion in
accordance with Section 6.4(c) below, NewLink shall have the right to provide
[*] percent ([*]%) of the total sales representatives, with [*] of [*] sales
representatives in the Co-Promotion Territory as its Co-Promotion efforts for
such Licensed Product or Subsequent Product and Indication (the “NewLink
Co-Promotion Effort”). NewLink shall inform Genentech of its desired initial
NewLink Co-Promotion Efforts concurrent with its written notification to
exercise its Co-Promotion Option for such Licensed Product or Subsequent Product
and Indication. Following [*] of NewLink Co-Promotion Effort, NewLink [*] the
NewLink Co-Promotion Efforts from [*] set forth above upon [*] written
notification to Genentech.
(c)    Subject to the remainder of this Section 6.4, if NewLink exercises its
Co-Promotion Option for a Licensed Product or Subsequent Product and Indication,
it shall have the right to continue to Co-Promote such Licensed Product or
Subsequent Product and Indication for as long as the Licensed Product or
Subsequent Product is being marketed in the Co-Promotion Territory for such
Indication. NewLink shall have the right to relinquish its Co-Promotion rights
for such Licensed Product or Subsequent Product and Indication with [*] written
notice to Genentech, in which case the Parties shall reasonably cooperate to
transition to Genentech, upon the effectiveness of such relinquishment all of
NewLink’s Co-Promotion activities with respect to such Licensed Product or
Subsequent Product and Indication so as to minimize disruption to sales
activity. Upon such effective date, NewLink shall withdraw its sales
representatives from such Co-Promotion activities in a professional manner. If
NewLink does not exercise its Co-Promotion Option for a Licensed Product or
Subsequent Product [*] have the right to exercise its Co-Promotion Option [*]
for which [*].
(d)    Promptly after NewLink exercises its Co-Promotion Option for a Licensed
Product or Subsequent Product and Indication, the Parties shall commence
negotiations in good faith and enter into a separate co-promotion agreement (the
“Co-Promotion Agreement”) in accordance with the terms and conditions set forth
in Exhibit D attached hereto. The Parties shall use commercially reasonable
efforts to enter into and execute the Co-Promotion Agreement within [*]
following NewLink’s exercise of its Co-Promotion Option.
(e)    Within [*] after NewLink exercises its first Co-Promotion Option for a
Licensed Product or Subsequent Product and Indication under this Section 6.4,
the Parties shall establish a joint commercialization committee (“JCC”) to [*].
The JCC shall be composed of two (2) to three (3) representatives of each Party
that have knowledge and expertise in the Commercialization of compounds similar
to the Compounds, [*]. Notwithstanding the foregoing, [*] related to the
Licensed Product or Subsequent Product.
(f)    NewLink sales representatives that are Co-Promoting a Licensed Product or
Subsequent Product and Indication in the Co-Promotion Territory shall [*].
(g)    In the event of [*] for any Licensed Product or Subsequent Product in the
Co-Promotion Territory, [*]. In the event of [*] for any Licensed Product or
Subsequent Product in the Co-Promotion Territory, [*]; provided that [*].

-28-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

(h)    In the event that [*], then [*], in which case [*]. If NewLink [*] for a
Licensed Product or Subsequent Product, then [*]; provided that [*].
6.5    Reports. Genentech (and NewLink, if it exercises its Co-Promotion Option)
shall update the JCC at each regularly scheduled JCC meeting regarding the
Commercialization of the Licensed Products or Subsequent Products. Each such
update shall be in a form to be agreed by the JCC and shall summarize
Commercialization activities with respect to the Licensed Products or Subsequent
Products throughout the Co-Promotion Territory.


ARTICLE 7    
FINANCIAL PROVISIONS
7.1    Upfront Payment. Genentech shall pay to NewLink a one-time,
non-refundable, non-creditable upfront payment of one hundred fifty million
Dollars ($150,000,000) [*] after the Effective Date.
7.2    Reimbursement of Next Gen Research Plan Costs. Within [*] after the end
of each calendar quarter during the Next Gen Research Term, NewLink shall
provide to Genentech (1) a FTE report for such calendar quarter, which FTE
report details [*] during that calendar quarter and [*], and (2) an invoice for
the Next Gen Research Plan Costs reflected on such report. Genentech shall pay
NewLink such Next Gen Research Plan Costs incurred by NewLink for such calendar
quarter and reflected on such report within [*] of receipt of such invoice from
NewLink with respect thereto.
7.3    Development and Sales Milestone Payments.
(a)    NLG919 Product Development Milestones. Genentech shall pay to NewLink the
following one-time, non-refundable, non-creditable development milestone
payments set forth in the table below, in accordance with Section 7.3(c) and
Section 7.3(e), upon the first achievement by or on behalf of Genentech or its
Sublicensees or Affiliates of each development milestone event set forth below
for a NLG919 Product; provided, however, that [*], the applicable milestone
payment shall only be due if, [*]:
Development Milestone Event
Milestone Payment
[*]
 



If Genentech ceases clinical development of a NLG919 Product after having made
one or more payments due under this Section 7.3(a) upon the achievement of a
particular milestone event by such NLG919 Product, then there shall be no
payment due upon accomplishment of that same milestone with respect to any other
NLG919 Product to achieve such milestone event.

-29-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

(b)    Next Generation Product Development Milestones. Genentech shall pay to
NewLink the applicable non-refundable, non-creditable development milestone
payment set forth in the table below, in accordance with Section 7.3(c) and
Section 7.3(e), upon the first achievement by or on behalf of Genentech or its
Sublicensees or Affiliates of each development milestone event set forth below;
for [*] Next Generation Products to achieve such development milestone event;
provided, that [*], the applicable milestone payment shall only be due if, [*]:
Development Milestone Event
Milestone Payment
[*]
 



In no event shall the cumulative total amounts payable under this Section 7.3(b)
exceed [*] Dollars ($[*]) for a Next Generation Product that achieves all [*]
milestones. Without limiting the foregoing, in no event shall the aggregate
amount payable by Genentech under this Section 7.3(b) exceed [*] Dollars ($[*]).
(c)    Skipped Development Milestones. Upon the [*] for a NLG919 Product,
whichever occurs first, all preceding [*] milestone events for such NLG919
Product [*] shall be deemed to have been met and each corresponding milestone
payment shall become due, if not previously paid for a NLG919 Product. For
example, if [*] and the development milestone payments for [*] have not been
previously paid, all such unpaid milestone payments shall be paid together with
the payment of the milestone payment for the achievement of [*]. Similarly, upon
[*] for a Next Generation Product, whichever occurs first, all preceding [*]
milestone events for such Next Generation Product [*] shall be deemed to have
been met for such Next Generation Product and each corresponding development
milestone payment shall become due, unless such development milestone payment
has already been paid [*] Next Generation Products for earlier achievement of
the same development milestone event.
(d)    Sales Milestones. Genentech shall pay to NewLink the one-time,
non-refundable, non-creditable sales milestone payments set forth in the table
below, in accordance with Section 7.3(e), when the aggregated annual worldwide
Net Sales of (i) Next Generation Products [*], and (ii) [*] (“Sales Milestone
Products”) first reach the values indicated below. For clarity, the sales
milestone payments in this Section 7.3(d) shall be additive, such that if [*]
milestones specified below are achieved, then [*] shall be paid.
Annual Worldwide Net Sales of Sales Milestone Products
Milestone Payment
[*]
 



(e)    Notice and Payment. Genentech shall notify NewLink in writing within ten
business days after the achievement of any milestone event set forth in this
Section 7.3 that

-30-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

triggers a milestone payment (or for sales milestones under Section 7.3(d), [*]
after the end of the calendar quarter in which the milestones was achieved).
Genentech shall pay to NewLink the applicable milestone payments within [*] of
receipt of an invoice from NewLink with respect thereto. Each invoice shall
identify the milestone event triggering the payment obligation and, for
development milestones, the NLG919 Product or Next Generation Product achieving
such milestone event. Invoices shall be sent to Genentech at the address for GNE
in the preamble of this Agreement to the attention of Finance Manager, [*].
7.4    Royalty Payments for Licensed Products.
(a)    Regulatory Exclusivity and Valid Claim Products. Subject to the other
terms of this Section 7.4, Genentech shall pay NewLink, on a
Licensed-Product-by-Licensed Product and country-by-country basis, the following
royalties (subject to any increase effective pursuant to Section 7.4(d)(iii)
(Co-Promoted Product Royalty Rates) on annual worldwide Net Sales of each
Licensed Product which, at the time of sale, is (x) subject to Regulatory
Exclusivity, or (y) Covered by a Valid Claim included in the NewLink Patents or
Collaboration Patents in the country in which such Licensed Product is sold:
(i)    NLG919 Product Royalties. Where such Licensed Product is an NLG919
Product:
Annual Worldwide Net Sales of such NLG919 Product
Royalty Rate Percentage for Regulatory Exclusivity or Valid Claim Products
Portion less than $[*]
[*]%
Portion equal to or greater than $[*] and less than or equal to $[*]
[*]%
Portion greater than $[*]
[*]%

(ii)    Next Generation Product Royalties. Where such Licensed Product is a Next
Generation Product:
Annual Worldwide Net Sales of such Next Generation Product
Royalty Rate Percentage for Regulatory Exclusivity or Valid Claim Products
Portion less than $[*]
[*]%
Portion equal to or greater than $[*] and less than or equal to $[*]
[*]%
Portion greater than $[*]
[*]%




-31-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

(b)    Know-How Products. If in any calendar quarter, (i) the sale of a Licensed
Product is not Covered by a Valid Claim included in the NewLink Patents or
Collaboration Patents in the country in which such Licensed Product is sold, and
(ii) such Licensed Product is not subject to Regulatory Exclusivity in such
country, then Genentech shall pay to NewLink, on a Licensed Product-by-Licensed
Product and country-by-country basis, and subject to the other terms of this
Section 7.4, a royalty (“Know-How Royalty”) equivalent to (x) with respect to
NLG919 Products, [*] on annual worldwide Net Sales such Product and (y) with
respect to Next Generation Products, [*] on annual worldwide Net Sales of such
Product; provided that such rates are not subject to any further reductions.
Notwithstanding the foregoing, [*] on Net Sales of a Licensed Product pursuant
to this Section 7.4(b), Genentech [*] and in such event, [*] by Genentech shall
[*] with respect to Net Sales of a Licensed Product pursuant to this Section
7.4(b).
(c)    Royalty Term.
(i)    Genentech’s royalty payment obligations under Section 7.4(a) above shall
commence on a country-by-country basis upon the First Commercial Sale of a given
Licensed Product by Genentech, its Affiliates or its Sublicensees, and shall
expire, on a country-by-country basis, [*] (i) the expiration of the last to
expire Valid Claim included in NewLink Patents or Collaboration Patents that
Covers the sale of such Licensed Product in such country; or (ii) the expiration
of any Regulatory Exclusivity granted with respect to such Licensed Product in
such country. For clarity, if Genentech’s royalty payment obligations under
Section 7.4(a) expire pursuant to the foregoing sentence prior to the [*] of the
date of First Commercial Sale of such Licensed Product in such country,
royalties shall continue to be payable on the sales of such Licensed Product in
such country pursuant to Section 7.4(b) at the rate set forth therein, until the
[*] of the date of First Commercial Sale of such Licensed Product in such
country.
(ii)    Genentech’s royalty payment obligations under Section 7.4(b) above shall
commence on a country-by-country basis upon the First Commercial Sale of a given
Licensed Product, and expire on a country-by-country basis [*] of (A) the [*] of
the date of First Commercial Sale of such Licensed Product in such country; or
(B) such time as the sale of such Licensed Product in such country is Covered by
a Valid Claim included in NewLink Patents or Collaboration Patents or Regulatory
Exclusivity is granted with respect to such Licensed Product in such country, in
which case such Licensed Product shall be subject to the royalty term set forth
in Section 7.4(c)(i) above. For clarity, in the case of a Licensed Product
without Regulatory Exclusivity for which a Valid Claim first comes into
existence in a particular country after the date of First Commercial Sale in
such country, on the date of first existence or issuance of such Valid Claim
royalties shall continue to be payable on Net Sales of such Licensed Product
pursuant to Section 7.4(a) at the rates set forth therein, and expire upon the
expiration of all Valid Claims that Cover the sale of such Licensed Product in
such country. For the purposes of calculating the [*] period above for each
Licensed Product in any country within the EU, the [*] period shall start on the
date of First Commercial Sale of any particular Licensed Product in the first
Major EU Country.
(d)    Royalty Rate Adjustments.

-32-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

(i)    Reduction for Generic Products. If a Generic Product is sold by a Third
Party in a country where a Licensed Product is generating Net Sales, and the
number of units of such Generic Product sold in such country in a particular
calendar quarter equals or exceeds [*] of the number of units of the applicable
Licensed Product sold in such country before the introduction of the Generic
Product, then the royalty rate applicable to Net Sales of such Licensed Product
in such country pursuant to Section 7.4(a) thereafter shall be reduced by [*];
provided, however, that such reduction shall not be cumulative with any
reductions permitted under Section 7.4(d)(ii) below. For clarity, the royalty
rates set forth in Section 7.4(b) are not subject to further reduction pursuant
to this Section 7.4(d).
(ii)    Reduction for Third Party Royalties. If, after the Execution Date,
Genentech, any Affiliate or any Sublicensee obtains a right or license under any
intellectual property of a Third Party, where the making, using, selling,
offering for sale, or importing of a Licensed Product by Genentech, any
Affiliate, or any Sublicensee would in the absence of such right or license
infringe the intellectual property of a Third Party, then Genentech may deduct
from the royalty payment that would otherwise have been due under Section 7.4
with respect to Net Sales of such Licensed Product in a particular calendar
quarter, an amount equal to [*] pursuant to such right or license on account of
such Licensed Product during such calendar quarter; provided, however, that in
no event shall the royalties payable on Net Sales of a Licensed Product be
reduced by more than [*] in any calendar quarter by operation of this Section
7.4(d)(ii). In addition, to the extent that the royalties on Net Sales of a
Licensed Product in a country are reduced pursuant to Section 7.4(d)(i) in a
given calendar quarter, Genentech may not make any further deductions from the
royalty payment due on such Net Sales pursuant to this Section 7.4(d)(ii) for
such calendar quarter.
(iii)     Co-Promoted Product Royalty Rates. If NewLink has exercised its
Co-Promote Option under Section 6.4 with respect to a particular Licensed
Product or Subsequent Product in the applicable Indication, then the royalty
rates set forth in Section 7.4(a) applicable to Net Sales of such Licensed
Product or Section 7.5 applicable to Net Sales of Subsequent Product in the
applicable Indication following such Co-Promote Option exercise shall be
increased by [*] in the Co-Promotion Territory; provided, [*].
(e)    Single Royalty. No more than one royalty payment shall be due under this
Section 7.4 with respect to a sale of a particular Licensed Product. For the
avoidance of doubt: (a) multiple royalties shall not be payable because the sale
of a particular Licensed Product is Covered by more than one (1) Valid Claim in
the country in which such Licensed Product is sold; or (b) in no event shall
Genentech be obligated to simultaneously pay a royalty under Section 7.4(a) with
respect to a sale of a particular Licensed Product in a particular country for
which royalties are due under Section 7.4(b) in such country.
(f)    Royalty Reports and Payment. Within [*] after each calendar quarter,
commencing with the calendar quarter during which the First Commercial Sale of
the first Licensed Product is made anywhere in the world, Genentech shall
provide NewLink with a report that contains the following information for the
applicable calendar quarter, on a Licensed Product-by-Licensed Product and
country-by-country basis: (i) the amount of Sales of the Licensed Products, (ii)
a calculation of Net Sales showing deductions provided for in the definition of
“Net Sales,” (iii) a

-33-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

calculation of the royalty payment due on such sales, including any royalty
reduction made in accordance with Section 7.4(d), (iv) [*] (v) the exchange rate
for such country. Concurrent with the delivery of the applicable quarterly
report, Genentech shall pay in Dollars all royalties due to NewLink with respect
to Net Sales for such calendar quarter.
(g)    Rights Following Expiration of Royalty Term. Upon expiry of Genentech’s
payment obligation under this Section 7.4 with respect to a Licensed Product in
a country and payment of all royalties due pursuant to this Section 7.4 for Net
Sales of such Licensed Product in such country, the license in Section 3.1(a)
shall be fully paid-up in respect of that Licensed Product in that country.
(h)    Apportionment of [*] Consideration. Consideration, if any, paid by [*]
shall be [*] based on [*]. The [*] shall be calculated [*] to which [*] relates
to as follows: (a) [*] in the applicable country, divided by (b) the [*] in the
applicable country, less [*] which are allocable to [*], and which are in
accordance with the Accounting Standard for such period. The Parties shall
negotiate in good faith and agree upon the [*] to be used on a consistent basis
to [*] between the Parties (the “[*]”). Genentech shall pay to NewLink [*]
within [*] after receipt of the applicable consideration from [*]. For the
purpose of clarity, any [*] under [*] shall not (x) be [*] or (y) be [*].
7.5    Payments on Subsequent Products. With respect to each Subsequent Product,
Genentech shall pay to NewLink the Subsequent Product Percentage of each of the
development and sales milestone payments specified in Section 7.3 and the
Subsequent Product Percentage of the royalty payments specified in Section 7.4
in accordance with the terms of Sections 7.3 and 7.4, respectively, mutatis
mutandis as if (a) such Subsequent Product were a Next Generation Product, (b)
the Subsequent Compound in such Subsequent Product were a Next Generation
Compound, and (c) all Patent Rights owned [*] were NewLink Patents or
Collaboration Patents. For clarity, Genentech shall be responsible for paying
the development milestone payments for each of the first [*] Subsequent Products
to achieve each development milestone event set forth in Section 7.3(b) (subject
to the [*]). The number of achievements of such milestone events by Next
Generation Products shall not be taken into consideration when determining
Genentech’s payment obligations under this Section 7.5 nor shall the number of
achievements of such milestone events by Subsequent Products be taken into
consideration when determining Genentech’s payment obligations under Section
7.3(b).
7.6    Clinical Diligence Fee. On the [*] anniversary of the Effective Date,
Genentech shall pay NewLink a clinical diligence fee of [*] Dollars ($[*]) (each
a “Clinical Diligence Fee”); provided, however, that no such payment shall be
due if Genentech [*]. Any Clinical Diligence Fee payments made pursuant to this
Section 7.6 shall be fully creditable against [*]. Genentech’s obligations under
this Section 7.6 shall terminate in their entirety upon [*].
7.7    Currency; Exchange Rate. All payments to be made by Genentech to NewLink
under this Agreement shall be made in Dollars by bank wire transfer in
immediately available funds to a bank account designated in writing by NewLink.
The rate of exchange to be used in computing the amount of currency equivalent
in Dollars using Genentech’s then-current internal foreign

-34-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

currency translation method actually used on a consistent basis in preparing its
audited financial statements.
7.8    Late Payments. If NewLink does not receive payment of any sum due to it
on or before the due date therefor, simple interest shall thereafter accrue on
the sum due to NewLink from the due date until the date of payment at a
per-annum rate of [*] or the maximum rate allowable by applicable Law, whichever
is less.
7.9    Taxes.
(a)    Taxes on Income. Each Party shall be solely responsible for the payment
of all taxes imposed on its share of income arising directly or indirectly from
the activities of the Parties under this Agreement.
(b)    Tax Cooperation. The Parties agree to cooperate with one another and use
reasonable efforts to avoid or reduce tax withholding or similar obligations in
respect of royalties, milestone payments, and other payments made by Genentech
to NewLink under this Agreement. To the extent Genentech is required to deduct
and withhold taxes on any payment to NewLink, Genentech shall pay the amounts of
such taxes to the proper Governmental Authority in a timely manner, and
Genentech shall promptly transmit to NewLink an official tax certificate or
other evidence of such payment sufficient to enable NewLink to claim such
payment of taxes. NewLink shall provide Genentech any tax forms that may be
reasonably necessary in order for Genentech to not withhold tax or to withhold
tax at a reduced rate under an applicable bilateral income tax treaty, to the
extent legally able to do so. NewLink shall use reasonable efforts to provide
any such tax forms to Genentech in advance of the due date. Each Party shall
provide the other with reasonable assistance to enable the recovery, as
permitted by Law, of withholding taxes or similar obligations resulting from
payments made under this Agreement, such recovery to be for the benefit of
Genentech as the Party bearing such withholding tax under this Section 7.9. In
addition, the Parties shall cooperate in accordance with Applicable Law to
minimize indirect taxes (such as value added tax, sales tax, consumption tax and
other similar taxes) in connection with this Agreement.
(c)    Taxes Resulting from [*]. If a [*] shall be [*].
7.10    Records and Audit Rights. Each Party and its Affiliates shall maintain,
and Genentech shall cause its Sublicensees to maintain, complete and accurate
records in sufficient detail to permit the other Party to confirm the accuracy
of the amount of Next Gen Research Plan Costs and Joint Development Costs,
achievement of milestones, royalty payments and other amounts payable under this
Agreement. Upon reasonable prior notice, such records shall be open during
regular business hours for a period of [*] from the creation of individual
records for examination by an independent certified public accountant selected
by the auditing Party and reasonably acceptable to the audited entity for the
sole purpose of verifying for the auditing Party the accuracy of the financial
reports furnished by the other Party pursuant to this Agreement or of any
payments made, or required to be made, by or to the other Party pursuant to this
Agreement. Such audits shall not occur more often than once each calendar year.
Such auditor shall not disclose the audited entity’s Confidential Information to
the auditing Party, except to the extent such disclosure is necessary to verify
the accuracy of the financial reports furnished by the other

-35-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

Party or the amount of payments to or by the other Party under this Agreement.
Any amounts shown to be owed but unpaid shall be paid within [*] after the
accountant’s report, plus interest (as set forth in Section 7.8) from the
original due date. The auditing Party shall bear the full cost of such audit
unless such audit reveals an underpayment by, the other Party that resulted from
a discrepancy in the financial report provided by the other Party for the
audited period, which underpayment was more than [*] of the amount set forth in
such report, in which case the other Party shall reimburse the auditing Party
for the costs for such audit.
If the auditing Party does not request verification of any achievement of
milestones, royalty payments and other amounts payable under this Agreement
within [*], then the auditing Party will [*].
ARTICLE 8    
INTELLECTUAL PROPERTY RIGHTS
8.1    Ownership of Collaboration Intellectual Property.
(a)    NewLink and GNE shall jointly own and have an undivided one-half interest
in and to, without a duty of accounting or an obligation to seek consent from
the other Party for the exploitation or license of thereof (subject to the
licenses granted to the other Party under this Agreement) (i) all Collaboration
Intellectual Property conceived, discovered, invented, created, made or reduced
to practice or tangible medium solely by employees, agents or contractors of
NewLink (“NewLink Collaboration IP”); (ii) all Collaboration Intellectual
Property conceived, discovered, invented, created, made or reduced to practice
or tangible medium solely by employees, agents or contractors of GNE (“GNE
Collaboration IP”); (iii) all Collaboration Intellectual Property conceived,
discovered, invented, created, made or reduced to practice or tangible medium by
employees, agents or contractors of both NewLink and GNE (“Joint Collaboration
IP”). All determinations of inventorship under this Agreement shall be made in
accordance with the patent law of the United States. Know-How included in Joint
Collaboration IP shall be referred to as “Joint Collaboration Know-How” and
Patent Rights included in Joint IP shall be referred to as “Joint Collaboration
Patents”.
(b)    This Agreement shall be deemed a joint research agreement under 35 U.S.C.
§103(c)(3) and any foreign counterparts entered into for the purpose of
researching, identifying and developing Compounds and Licensed Products under
the terms set forth herein.
8.2    Disclosure of Collaboration Intellectual Property. Each Party shall
promptly disclose to the other Party all Collaboration Intellectual Property,
including all invention disclosures or other similar documents submitted to such
Party by its, or its Affiliates’, employees, agents or independent contractors
relating to such Collaboration Intellectual Property, and shall also respond
promptly to reasonable requests from the other Party for additional information
relating to such Collaboration Intellectual Property.
8.3    Patent Prosecution.
(a)    Product-Specific Patents.

-36-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

(i)    As between the Parties, [*] shall be responsible for filing, prosecuting
and maintaining the Product-Specific Patents through outside counsel mutually
agreed upon by the Parties (the “Patent Firm”). The Parties hereby agree as of
the Execution Date upon the selection of [*] as the initial Patent Firm. [*]
shall be responsible for, and shall bear [*] of the costs and expenses of
filing, prosecuting and maintaining the Product-Specific Patents. [*] shall
consult with [*] and keep [*] reasonably informed of the status of the
Product-Specific Patents and shall promptly provide [*] with copies of material
correspondence received from any patent authorities in connection therewith. In
addition, [*] shall promptly provide [*] with drafts of all proposed material
filings and correspondences to any patent authorities with respect to the
Product-Specific Patents for [*]’s review and comment prior to the submission of
such proposed filings and correspondences. [*] shall confer with [*] and
reasonably consider [*]’s comments prior to submitting such filings and
correspondences, provided that [*] provides such comments within [*] of
receiving the draft filings and correspondences from [*]. If [*] does not
provide comments within such period of time, then [*] shall be deemed to have no
comment to such proposed filings or correspondences. In case of disagreement
between the Parties with respect to the filing, prosecution and maintenance of
such Product-Specific Patents, the final decision shall be made by [*]. For the
purpose of this Article 8, “prosecution” shall include any post-grant proceeding
including supplemental examination, post-grant review proceeding, inter parties
review proceeding, patent interference proceeding, opposition proceeding and
reexamination.
(ii)    [*] shall notify [*] in writing of any decision not to file, or to cease
prosecution and/or maintenance of, any Product-Specific Patent in any country.
[*] shall provide such notice at least [*] prior to any filing or payment due
date, or any other due date that requires action in order to avoid loss of
rights, in connection with such Product-Specific Patent. In such event, [*]
shall permit [*], at its discretion [*], to continue prosecution or maintenance
of such Product-Specific Patent in such country. [*]’s prosecution or
maintenance of such Product-Specific Patent shall not change the Parties’
respective rights and obligations under this Agreement with respect to such
Product-Specific Patent other than those expressly set forth in this Section
8.3(a)(ii).
(b)    [*] Patents.
(i)    As between the Parties, [*] shall be responsible for filing, prosecuting
and maintaining the [*], that are not Product-Specific Patents (collectively,
the “[*] Patents”). [*] shall be responsible for, and shall reimburse [*] for,
[*] of the costs and expenses of filing, prosecuting and maintaining the [*]
Patents. [*] shall consult with [*] and keep [*] reasonably informed of the
status of the [*] Patents and shall promptly provide [*] with copies of material
correspondence received from any patent authorities in connection therewith. In
addition, [*] shall promptly provide [*] with drafts of all proposed material
filings and correspondences to any patent authorities with respect to the [*]
Patents for [*]’s review and comment prior to the submission of such proposed
filings and correspondences. [*] shall confer with [*] and reasonably consider
[*]’s comments prior to submitting such filings and correspondences, provided
that [*] shall provide such comments within [*] of receiving the draft filings
and correspondences from [*]. If [*] does not provide comments within such
period of time, then [*] shall be deemed to have no comment to such proposed
filings or correspondences.

-37-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

In case of disagreement between the Parties with respect to the filing,
prosecution and maintenance of such [*] Patents, the final decision shall be
made by [*].
(ii)    [*] shall notify [*] in writing of any decision to cease prosecution
and/or maintenance of, any [*] Patents in any country. [*] shall provide such
notice at least [*] prior to any filing or payment due date, or any other due
date that requires action in order to avoid loss of rights, in connection with
such [*] Patent. In such event, [*] shall permit [*], at its discretion [*], to
continue prosecution or maintenance of such [*] Patent in such country. [*]’s
prosecution or maintenance of such [*] Patent shall not change the Parties’
respective rights and obligations under this Agreement with respect to such [*]
Patent other than those expressly set forth in this Section 8.3(b)(ii).
(iii)    In the event that [*] decides not to [*] related to a [*] Patent, [*]
shall notify [*] in writing and [*] will have no further obligations to [*]
regarding such Patent, and [*].
(c)    [*] Patents.
(i)    As between the Parties, [*] shall be responsible for filing, prosecuting
and maintaining the [*] that are not Product-Specific Patents or [*] Patents
(the “[*] Patents”), at its own cost and expense. [*] shall consult with [*] and
keep [*] reasonably informed of the status of the [*] Patents and shall promptly
provide [*] with copies of material correspondence received from any patent
authorities in connection therewith. In addition, [*] shall promptly provide [*]
with drafts of all proposed material filings and correspondences to any patent
authorities with respect to the [*] Patents for [*]’s review and comment prior
to the submission of such proposed filings and correspondences. [*] shall confer
with [*] and reasonably consider [*]’s comments prior to submitting such filings
and correspondences, provided that [*] shall provide such comments within [*] of
receiving the draft filings and correspondences from [*]. If [*] does not
provide comments within such period of time, then [*] shall be deemed to have no
comment to such proposed filings or correspondences. In case of disagreement
between the Parties with respect to the filing, prosecution and maintenance of
such [*] Patents, the final decision shall be made by [*].
(ii)    [*] shall notify [*] in writing of any decision to cease prosecution
and/or maintenance of, any [*] Patents in any country. [*] shall provide such
notice at least [*] prior to any filing or payment due date, or any other due
date that requires action in order to avoid loss of rights, in connection with
such [*] Patent. In such event, [*] shall, to the extent it has the rights to do
so, permit [*], at its discretion [*], to continue prosecution or maintenance of
such [*] Patent in such country. [*]’s prosecution or maintenance of such [*]
Patent shall not change the Parties’ respective rights and obligations under
this Agreement with respect to such [*] Patent other than those expressly set
forth in this Section 8.3(c)(ii).
(d)    Collaboration. When a Party assumes the responsibilities for the
prosecution and maintenance of a Patent under Section 8.3(a)(ii), 8.3(b)(ii) or
8.3(c)(ii), the other Party shall promptly transfer to such Party the patent
prosecution files for such Patent and provide reasonable assistance in the
transfer of the prosecution responsibilities. The Party assuming such
prosecution and maintenance responsibilities shall have the right to engage its
own counsel to do so.

-38-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

8.4    Patent Enforcement.
(a)    Each Party shall notify the other within [*] of becoming aware of (a) any
alleged or threatened infringement by a Third Party of any Product-Specific
Patent or any “patent certification” filed in the United States under 21 U.S.C.
§355(b)(2) or 21 U.S.C. §355(j)(2) or similar provisions in other jurisdictions
alleging the invalidity, unenforceability or non-infringement of any
Product-Specific Patent (collectively, “Specific Infringement”) or (b) any
alleged or threatened infringement by a Third Party of any NewLink Patent or
Genentech Patent (other than a Product-Specific Patent) through the manufacture,
use, offer for sale, sale or importation of a Licensed Product or any “patent
certification” filed in the United States under 21 U.S.C. §355(b)(2) or 21
U.S.C. §355(j)(2) or similar provisions in other jurisdictions alleging the
invalidity, unenforceability or non-infringement of any NewLink Patent or
Genentech Patent with respect to a Licensed Product (collectively, “Product
Infringement”).
(b)    GNE shall have the first right to bring and control any legal action in
connection with any Specific Infringement or Product Infringement at its own
expense as it reasonably determines appropriate, and NewLink shall have the
right to be represented in any such action by counsel of its choice. If GNE
decides not to bring such legal action, it shall so notify NewLink promptly in
writing and NewLink shall have the right to bring and control any legal action
in connection with such Specific Infringement or Product Infringement, except to
the extent such infringement is under a GNE Patent, at its own expense as it
reasonably determines appropriate after consultation with GNE.
(c)    NewLink shall have the exclusive right to enforce the NewLink Patents
that are not Product-Specific Patents for any infringement that is not a Product
Infringement at its own expense as it reasonably determines appropriate. GNE
shall have the exclusive right to enforce the Genentech Patents that are not
Product-Specific Patents for any infringement that is not a Product Infringement
at its own expense as it reasonably determines appropriate.
(d)    At the request of the Party bringing the action, the other Party shall
provide reasonable assistance in connection therewith, including by executing
reasonably appropriate documents, cooperating in discovery and joining as a
party to the action if required.
(e)    In connection with any such proceeding, the Party bringing the action
shall not enter into any settlement admitting the invalidity of, or otherwise
impairing the other Party’s rights in, the NewLink Patents or Genentech Patents
without the prior written consent of the other Party.
(f)    Any recoveries resulting from enforcement action relating to a claim of
Specific Infringement or Product Infringement shall be first applied against
payment of each Party’s costs and expenses in connection therewith. Any such
recoveries in excess of such costs and expenses (the “Remainder”) shall be
shared by the Parties as follows: [*] of such Remainder shall be [*], and [*] of
such Remainder shall be [*].
8.5    Trademarks. Genentech shall have the right to brand the Licensed Products
using Genentech related trademarks and any other trademarks and trade names it
determines appropriate

-39-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

for the Licensed Products, which may vary by country or within a country
(“Product Marks”). Genentech shall own all rights in the Product Marks and shall
register and maintain the Product Marks in the countries and regions that it
determines reasonably necessary, at Genentech’s cost and expense. If NewLink
exercises its Co-Promotion Option for a Licensed Product, [*], to the extent
legally possible under applicable Law.
8.6    Cooperation. Each Party shall execute such documentation as may be
necessary or appropriate, and provide reasonable assistance and cooperation, to
implement the provisions of this Article 8. Each Party shall to the extent
legally possible under relevant national or local laws require all of its
employees, its Affiliates and any Third Parties working pursuant to this
Agreement on its behalf, to assign (or otherwise convey rights) to such Party
any Patents and Know-How discovered, conceived or reduced to practice by such
employee, Affiliate or Third Party, and to cooperate with such Party in
connection with obtaining patent protection therefor.
ARTICLE 9    
CONFIDENTIALITY; PUBLICATION

9.1    Duty of Confidence. Subject to the other provisions of this Article 9:
(a)    all Confidential Information of a Party (the “Disclosing Party”) shall be
maintained in confidence and otherwise safeguarded by the other Party (the
“Receiving Party”) and its Affiliates, using Commercially Reasonable Efforts,
but in any event no less than in the same manner and with the same protections
as the Receiving Party maintains its own confidential information;
(b)    the Receiving Party may only use any such Confidential Information for
the purposes of performing its obligations or exercising its rights under this
Agreement; and
(c)    the Receiving Party may disclose Confidential Information of the other
Party to: (i) its Affiliates and sublicensees; and (ii) employees, directors,
agents, contractors, consultants and advisers of the Receiving Party and its
Affiliates and sublicensees, in each case to the extent reasonably necessary for
the purposes of, and for those matters undertaken pursuant to, this Agreement;
provided that such Persons are bound by legally enforceable obligations to
maintain the confidentiality of the Confidential Information in a manner
consistent with the confidentiality provisions of this Agreement.
9.2    Exceptions. The foregoing obligations as to particular Confidential
Information of a Disclosing Party shall not apply to the extent that the
Receiving Party can demonstrate through competent evidence that such
Confidential Information:
(a)    is known by the Receiving Party at the time of its receipt without an
obligation of confidentiality, and not through a prior disclosure by the
Disclosing Party, as documented by the Receiving Party’s business records;

-40-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

(b)    is in the public domain before its receipt from the Disclosing Party, or
thereafter enters the public domain through no fault of the Receiving Party;
(c)    is subsequently disclosed to the Receiving Party by a Third Party who may
lawfully do so and is not under an obligation of confidentiality to the
Disclosing Party; or
(d)    is developed by the Receiving Party independently and without use of or
reference to any Confidential Information received from the Disclosing Party, as
documented by the Receiving Party’s business records.
No combination of features or disclosures shall be deemed to fall within the
foregoing exclusions merely because individual features are published or
available to the general public or in the rightful possession of the Receiving
Party, unless the combination itself and principle of operation are published or
available to the general public or in the rightful possession of the Receiving
Party.
9.3    Authorized Disclosures. Notwithstanding the obligations set forth in
Sections 9.1 and 9.4, a Party may disclose the other Party’s Confidential
Information (including this Agreement and the terms herein) to the extent:
(a)    such disclosure: (i) is reasonably necessary for the filing or
prosecuting Patent Rights as contemplated by this Agreement; (ii) is reasonably
necessary in connection with regulatory filings for Licensed Products; (iii) is
reasonably necessary for the prosecuting or defending litigation as contemplated
by this Agreement; or (iv) is made to any Third Party bound by written
obligation of confidentiality and non-use substantially consistent with to those
set forth under this Article 9, to the extent otherwise necessary or appropriate
in connection with the exercise of its rights or the performance of its
obligations hereunder;
(b)    such disclosure is reasonably necessary: (i) to such Party’s directors,
attorneys, independent accountants or financial advisors for the sole purpose of
enabling such directors, attorneys, independent accountants or financial
advisors to provide advice to such Party, provided that in each such case on the
condition that such directors, attorneys, independent accountants and financial
advisors are bound by confidentiality and non-use obligations substantially
consistent with those contained in this Agreement; or (ii) to actual or
potential investors, acquirors, (sub)licensees and other financial or commercial
partners solely for the purpose of evaluating or carrying out an actual or
potential investment, acquisition or collaboration; provided that in each such
case on the condition that such Persons are bound by confidentiality and non-use
obligations substantially consistent with those contained in the Agreement;
(c)    such disclosure is required by judicial or administrative process,
provided that in such event such Party shall promptly notify the other Party in
writing of such required disclosure, to the extent possible, and provide the
other Party an opportunity to challenge or limit the disclosure obligations.
Confidential Information that is disclosed by judicial or administrative process
shall remain otherwise subject to the confidentiality and non-use provisions of
this Article 9, and the Party disclosing Confidential Information pursuant to
Law or court order shall take all steps reasonably necessary, including seeking
of confidential treatment or a protective order, to ensure the continued
confidential treatment of such Confidential Information.

-41-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

9.4    Publications. Except as otherwise expressly provided herein, neither
Party shall disclose by any means (including electronically) any Confidential
Information of the other Party, or information related to the Next Gen Research
Program or Initial Development Plan, without the other Party’s prior written
consent. Subject to the preceding sentence, in the event a Party wishes to
publish or orally present information relating to or arising from Confidential
Information of the other Party or information related to the Next Gen Research
Program or Initial Development Plan, such Party shall submit to the other Party
all materials related to the proposed publication or presentation (including,
without limitation, posters, abstracts, manuscripts and written descriptions of
oral presentations) at least [*] ([*] for abstracts only) prior to the date of
submission for publication or the date of presentation, whichever is earlier, of
any such submitted materials. The other Party shall review such submitted
materials and respond to the submitting Party as soon as reasonably possible,
but in any case within [*] ([*] for abstracts only) of receipt thereof. At the
option of the reviewing Party, the submitting Party shall (a) modify or delete
from such proposed publication or presentation any Confidential Information of
the reviewing Party and/or (b) delay the date of such submission for publication
or the date of such presentation for a period of time sufficiently long (but in
no event longer than [*]) to permit the reviewing Party to seek appropriate
patent protection. In the event the reviewing Party does not respond within the
period specified above, the submitting Party will be free to make such proposed
publication or presentation. For clarity, Parties acknowledge that as of the
Execution Date, NewLink has [*] relating to [*], and such [*].
9.5    Publicity; Use of Names.
(a)    The Parties will agree on language of a press release announcing this
Agreement to be issued by the Parties promptly after the mutual execution of the
Agreement. No other disclosure of the existence or the terms of this Agreement
or the subject hereof (“Disclosure”) may be made by either Party or its
Affiliates except as provided in Section 9.3 and this Section 9.5. No Party
shall use the name, trademark, trade name or logo of the other Party, its
Affiliates or their respective employees in any publicity, promotion, news
release or disclosure relating to this Agreement or its subject matter, except
as provided in this Section 9.5 or with the prior express written permission of
the other Party, except as may be required by applicable Law.
(b)    A Party may disclose this Agreement in securities filings with the
Securities Exchange Commission (the “SEC”) or equivalent foreign agency to the
extent required by applicable Law. In such event, the Party seeking such
disclosure shall prepare a draft confidential treatment request and proposed
redacted version of this Agreement to request confidential treatment for this
Agreement, and the other Party agrees to promptly (and in any event, no less
than [*] after receipt of such confidential treatment request and proposed
redactions) gives its input in a reasonable manner in order to allow the Party
seeking disclosure to file its request within the time lines proscribed by
applicable Law. The Party seeking such disclosure shall reasonably consider any
comments thereto provided by the other Party within [*] following such receipt.
(c)    Each Party acknowledges that the other Party may be legally required to
make public disclosures (including in filings with the Governmental Authorities)
of certain terms of or material developments or material information generated
under this Agreement and agrees that each Party may make such disclosures as
required by Law, provided that the Party seeking such

-42-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

disclosure first provides the other Party a copy of the proposed disclosure, and
shall reasonably consider any comments thereto provided by the other Party
within [*] (or such shorter period as required by the Securities Exchange Act of
1934, including the regulations promulgated thereunder, as amended) after the
receipt of such proposed disclosure. In the event the reviewing Party would
prefer not to make the proposed Disclosure, the Party seeking such Disclosure
shall either (i) limit the proposed Disclosure to address the concerns of the
other Party or (ii) provide a written opinion from counsel stating that such
limited Disclosure is not sufficient to comply with the applicable law, rule or
regulation.
(d)    Other than the press release described in subsection (a) above, the
Parties agree that the portions of any other news release or other public
announcement relating to this Agreement or the performance hereunder that would
disclose information other than that already in the public domain, shall first
be reviewed and approved by both Parties (with such approval not to be
unreasonably withheld or delayed); provided, however, that notwithstanding the
foregoing, NewLink shall have the right to disclose publicly (including on its
website): (i) the fact that it has entered into this Agreement; (ii) the receipt
of any milestone payments under this Agreement; (iii) Marketing Approval of any
Licensed Product; (iv) the First Commercial Sale of any Licensed Product; and
(vi royalties received from Genentech. For each such disclosure, unless NewLink
otherwise has the right to make such disclosure under this Article 9, NewLink
shall provide Genentech with a draft of such disclosure at least [*] (or if such
press release is being issued in conjunction with a filing under subsection (c)
above, such shorter period as required by the Securities Exchange Act of 1934,
including the regulations promulgated thereunder, as amended) prior to its
intended release for Genentech’s review and comment, and shall consider
Genentech’s comments in good faith. If NewLink does not receive comments from
Genentech within the period specified above, NewLink shall have the right to
make such disclosure without further delay. The Parties shall use reasonable
efforts to coordinate the timing of such disclosures to be outside the trading
hours of the NASDAQ stock market, provided that neither Party shall be required
to so delay such a disclosure where such delay would reasonably be expected to
give rise to liability for or sanctions upon such Party in such Party’s sole
judgment.
9.6    Attorney-Client Privilege. Neither Party is waiving, nor shall be deemed
to have waived or diminished, any of its attorney work product protections,
attorney-client privileges or similar protections and privileges or the like as
a result of disclosing information pursuant to this Agreement, or any of its
Confidential Information (including Confidential Information related to pending
or threatened litigation) to the Receiving Party, regardless of whether the
Disclosing Party has asserted, or is or may be entitled to assert, such
privileges and protections. The Parties: (a) share a common legal and commercial
interest in such disclosure that is subject to such privileges and protections;
(b) are or may become joint defendants in proceedings to which the information
covered by such protections and privileges relates; (c) intend that such
privileges and protections remain intact should either Party become subject to
any actual or threatened proceeding to which the Disclosing Party’s Confidential
Information covered by such protections and privileges relates; and (d) intend
that after the Execution Date both the Receiving Party and the Disclosing Party
shall have the right to assert such protections and privileges.

-43-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

ARTICLE 10    
TERM AND TERMINATION

10.1    Term. The term of this Agreement (the “Term”) shall commence upon the
Effective Date and, unless earlier terminated as set forth in Section 10.2
below, continue in full force and effect, on a country-by-country and Licensed
Product-by-Licensed Product basis, until there is no remaining royalty payment
or other payment obligation of Genentech in such country with respect to such
Licensed Product, at which time this Agreement shall expire with respect to such
Licensed Product in such country. The Term shall expire on the date this
Agreement has expired in its entirety with respect to all Licensed Products in
all countries in the Territory.
10.2    Termination.
(a)    Termination by Genentech for Convenience. At any time after the
expiration of the Next Gen Research Term, Genentech may terminate this Agreement
for convenience either in its entirety or with respect to either NLG919 or the
Next Generation Compounds by providing written notice of termination to NewLink,
which notice includes an effective date of termination at least one hundred
eighty (180) days after the date of the notice.
(b)    Termination by Either Party for Material Breach. If either Party believes
in good faith that the other is in material breach of its obligations hereunder
(including an uncured breach by Genentech of its obligations under Section 7.6
(Clinical Diligence Fee)) then the non-breaching Party may deliver notice of
such breach to the other Party. For all breaches other than a failure to make a
payment as set forth in this Agreement, the allegedly breaching Party shall have
[*] from receipt of such notice to dispute or cure such breach; provided, that
if such breach is not capable of being cured within such [*] period, the cure
period shall be extended for such amount of time that the Parties may agree in
writing is reasonably necessary to cure such breach, so long as (1) the
breaching Party is making diligent efforts towards curing the breach, and (2)
the Parties agree on an extension within such [*] period. For any breach arising
from a failure to make a payment set forth in this Agreement, the allegedly
breaching Party shall have [*] from receipt of the notice to dispute or cure
such breach. If the Party receiving notice of breach fails to cure, or fails to
dispute, that breach within the applicable period set forth above, then the
Party originally delivering the notice of breach may terminate this Agreement
effective on written notice of termination to the other Party. Notwithstanding
anything to the contrary herein, if the allegedly breaching Party in good faith
disputes (i) whether a breach is material or has occurred, or (ii) the alleged
failure to cure or remedy such material breach, and provides written notice of
that dispute to the other Party within the applicable period set forth above,
then the matter shall be addressed under the dispute resolution provisions in
Article 13, and the Party seeking to terminate this Agreement for breach may not
so terminate this Agreement until it has been determined under Article 13 that
the allegedly breaching Party is in material breach of this Agreement, and such
breaching Party further fails to cure such breach within [*] (or such longer
cure period as determined by the arbiter of such dispute resolution) after the
conclusion of that dispute resolution procedure. It is agreed and understood by
the Parties that in the event NewLink seeks to terminate pursuant to

-44-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

this Section 10.2(b) due to Genentech’s uncured breach of its obligations under
Section 5.5 (Diligence), to the extent [*], NewLink may [*] with respect to [*]
obligations under Section 5.5.
(c)    Termination by Either Party for Insolvency or Bankruptcy. Either Party
may terminate this Agreement effective on written notice to the other Party upon
the liquidation, dissolution, winding‑up, insolvency, bankruptcy, or filing of
any petition therefor, appointment of a receiver, custodian or trustee, or any
other similar proceeding, by or of the other Party where such petition,
appointment or similar proceeding is not dismissed or vacated within [*] an
where such petition, appointment or similar proceeding is not a part of any bona
fide reorganization of a Party or its Affiliates.
(d)    Termination by NewLink for Patent Challenge.
(i)    Except to the extent the following is unenforceable under the Laws of a
particular jurisdiction, NewLink may terminate this Agreement if Genentech or
its Affiliates or Sublicensees (with respect to the NewLink Patents sublicensed
to such sublicensee), individually or in association with any other person or
entity, commences a legal action challenging the validity, enforceability or
scope of any NewLink Patent.
(ii)    Notwithstanding the foregoing, if a [*], NewLink shall not have the
right to terminate this Agreement if, within [*] thereafter, Genentech delivers
a [*].
(iii)    Notwithstanding the foregoing, [*], NewLink shall not have the right to
terminate this Agreement if, within [*], the legal action is withdrawn or
dismissed.
(iv)    Nothing in this Agreement shall prevent or limit Genentech or its
Affiliates or its or their sublicensees from challenging the validity,
enforceability, or scope of any claim of the NewLink Patents as a defense to any
claim for infringement of the NewLink Patents asserted by NewLink or its
Affiliates.
10.3    Effects of Termination in General. Upon the termination of this
Agreement for any reason, the following shall apply (in addition to any other
rights and obligations under this Agreement with respect to such termination,
including under Section 10.7):
(a)    Termination of Licenses; No Exclusivity. Upon the effective date of such
termination, (i) all licenses and other rights granted to Genentech under the
NewLink Technology, other than the license in Section 3.1(b) shall terminate and
(ii) neither Party shall have any further obligations under Section 3.5.
(b)    Return of Confidential Information. It is understood and agreed, that
each Party shall have a continuing right to use and disclose Confidential
Information of the other Party under any surviving licenses pursuant to this
Article 10. Subject to the foregoing, following expiration or any early
termination of this Agreement, the Receiving Party shall return to the
Disclosing Party or destroy all Confidential Information of the Disclosing Party
in its possession as of the effective date of termination (with the exception of
one copy of such Confidential Information, which may be retained by the
Receiving Party in its legal archives to confirm

-45-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

compliance with the non‑use and non‑disclosure provisions of this Agreement),
and any Confidential Information of the Disclosing Party contained in its
laboratory notebooks or databases.
(c)    Inventory at Termination. At NewLink’s election and request, and except
to the extent necessary to enable Genentech to fulfill its supply obligation to
NewLink pursuant to Section10.4(e)(i) or except as necessary for Genentech to
comply with Regulatory Authority retention requirements, Genentech shall
transfer to NewLink or its designee any and all inventory of Reversion Compounds
and Advanced Reversion Products ([*]) then in the possession or control of
Genentech, its Affiliates or Sublicensees, and Genentech shall use commercially
reasonable efforts to continue, have continued or to transfer to NewLink (at
Genentech’s election) any ongoing stability studies pertaining to any materials
so transferred; provided that NewLink shall pay Genentech a price equal to
Genentech’s fully burdened cost of goods of such transferred Reversion Compounds
and Reversion Products.
(d)    Termination Press Releases. In the event of termination of this Agreement
for any reason and subject to the provisions of Section 9.5, the Parties shall
cooperate in good faith to coordinate public disclosure of such termination, and
shall not, except to the extent required by applicable Law, disclose such
information without the prior approval of the other Party. The principles to be
observed in such disclosures shall be accuracy, compliance with applicable Law
and regulatory guidance documents, and reasonable sensitivity to potential
negative investor reaction to such news.
10.4    Effect of Termination of Agreement by Genentech under Section 10.2(a) or
by NewLink under Section 10.2(b), 10.2(c) or 10.2(d). Upon the termination of
this Agreement in its entirety or with respect to either NLG919 or the Next
Generation Compounds by Genentech under Section 10.2(a) or by NewLink under
Section 10.2(b), 10.2(c) or 10.2(d), the following shall apply with respect to
the applicable Reversion Compounds being terminated (in addition to any other
rights and obligations under this Agreement with respect to such termination):
(a)    License Grant. Genentech hereby grants, effective upon such termination,
to NewLink an exclusive (even as to Genentech), sublicenseable, worldwide,
royalty-bearing, license under the Genentech Reversion Technology to research,
develop, import, use, make, have made, offer for sale and sell Reversion
Compounds and Reversion Products (including as part of a NewLink Combination
Therapy) in the Field in the Territory. The foregoing license in this Section
10.4(a) does not include any rights for NewLink to research, develop, make, have
made, sell or offer for sale any proprietary compound or other Active Ingredient
of Genentech that is not a Reversion Product. [*]
The license granted in this Section 10.4(a) shall be exclusive of any rights
under Patent Rights or information controlled by Genentech for which Genentech
would incur a financial obligation to a Third Party by the grant of such license
to NewLink for NewLink’s development, manufacturing or commercialization
activities under such license, unless NewLink agrees in writing to pay to
Genentech for the full amount of such financial obligation (including all fees,
payments and/or royalties).

-46-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

(b)    Patent Prosecution and Enforcement. With respect to the Patent Rights
exclusively licensed to NewLink pursuant to Section 10.4(a), NewLink shall have
the patent prosecution rights and [*] and the patent enforcement rights set
forth in Section 8.4 as if such Patent Rights were [*].
(c)    Regulatory Materials; Data. Within [*] of the effective date of such
termination, unless otherwise agreed by the Parties, Genentech shall transfer to
NewLink, all Regulatory Materials relating to any Reversion Products, all study
protocols for and data from preclinical, non-clinical and clinical studies
conducted by or on behalf of Genentech, its Affiliates or Sublicensees relating
to any Reversion Products and all pharmacovigilance data (including all adverse
event databases) relating to any Reversion Products. Genentech shall assign to
NewLink all of the foregoing, except to the extent [*]. At NewLink’s request,
Genentech shall provide NewLink with assistance with any inquiries and
correspondence with Regulatory Authorities relating to any Reversion Product for
a period of [*] after such termination, not to exceed [*] FTE hours. Unless the
Parties agree otherwise, such Regulatory Materials to the extent related to an
Active Ingredient proprietary to Genentech will be deemed Genentech’s
Confidential Information.
(d)    Trademarks. Genentech shall transfer and assign, and shall ensure that
its Affiliates transfer and assign, to NewLink, at no cost to NewLink, all
Product Marks relating to any Advanced Reversion Product and any applications
therefor (excluding any such marks that [*]). NewLink and its Affiliates and
licensees shall have the right to use other identifiers specific to any Advanced
Reversion Product [*].
(e)    Transition Assistance. Genentech shall provide the following transitional
assistance, at its own cost unless specifically set forth below:
(i)    At NewLink’s request, Genentech shall: (A) manufacture and supply NewLink
with Advanced Reversion Products at [*] for a period of [*] after such
termination; (B) to the extent [*], assign or transfer to NewLink any
manufacturing agreement between Genentech and a Third Party contract
manufacturer with respect to any Advanced Reversion Product, provided that such
manufacturing agreement does not also pertain to products that are not Advanced
Reversion Products; and/or (C) transfer to NewLink (or its designee) all
Know-How and materials to enable NewLink or such designee to assume the
manufacture and supply of any Advanced Reversion Product and shall provide
reasonable technical assistance in connection therewith.
(ii)    If at the time of such termination, Genentech or its Affiliates are
conducting any clinical trials for a Reversion Product, then Genentech shall pay
for the costs of all such clinical trials for up to [*] after the effective date
of termination and, at NewLink’s election with respect to any such trial that
does not involve the combination of a Reversion Product with an Active
Ingredient that is proprietary to Genentech, Genentech shall cooperate, and
shall ensure that its Affiliates cooperate, with NewLink to transfer the conduct
of all such clinical trials to NewLink, in which case NewLink shall assume any
and all liability for the conduct of such transferred clinical trials after the
effective date of such termination (except (A) for Genentech’s obligation to pay
costs pursuant to this subsection (ii) and (B) to the extent arising prior to
the transfer date or from any act or omission by Genentech, its Affiliates or
their respective employees, agents and contractors). With respect to any
clinical trials that Genentech or its Affiliates is conducting at the time of

-47-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

termination that are not transferred to NewLink pursuant to the preceding
sentence, Genentech shall, at its expense, orderly wind-down the conduct of any
such clinical trial.
10.5    NewLink’s Material Breach of Certain Provisions. If NewLink materially
breaches [*], then if Genentech has the right to terminate this Agreement
pursuant to Section 10.2(b) on account of such breach (following notice,
opportunity to cure and dispute resolution, if applicable), Genentech shall have
the right, [*], to elect by providing written notice to NewLink, to [*].
10.6    In-License of Compounds by Genentech Following Termination. Following
termination of the Agreement in its entirety or with respect to [*], Genentech
shall have the right, [*], to in-license from a Third Party a Compound, provided
that such Compound [*] or otherwise [*].
10.7    Survival. Expiration or termination of this Agreement shall not relieve
the Parties of any obligation accruing prior to such expiration or termination,
nor shall it preclude either Party from pursuing any rights and remedies it may
have hereunder at law or in equity which accrued or are based upon any event
occurring prior to the effective date of such expiration or termination. Without
limiting the foregoing and in addition to any provisions specified in this
Article 10 as surviving under the applicable circumstances, the provisions of
Articles 1, 7 (with respect to payments accrued before the date of expiration or
termination), 9, 12, 13 and 14, and Sections 3.1(b), 3.3(b), 4.5, 5.6, 8.1,
8.3(d), 8.6, 10.3, 10.4, 10.6, 10.7 and 10.8 shall survive the expiration or
termination of this Agreement.
10.8    Termination Not Sole Remedy. Termination, or exercise by Genentech of
its rights pursuant to Section 10.5, is not the sole remedy under this Agreement
and, whether or not termination or exercise of such rights is effected, and
notwithstanding anything contained in this Agreement to the contrary, all other
remedies shall remain available except as agreed to otherwise herein.
ARTICLE 11    
REPRESENTATIONS AND WARRANTIES

11.1    General Representations and Warranties. Each Party represents and
warrants to the other Party as of the Execution Date that:
(a)    it is validly organized under the laws of its jurisdiction of
incorporation;
(b)    it has obtained all necessary consents, approvals and authorizations of
all governmental authorities and other persons or entities required to be
obtained by it in connection with this Agreement;
(c)    the execution, delivery and performance of this Agreement have been duly
authorized by all necessary corporate action on its part;

-48-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

(d)    it has the full right, power and authority to enter into this Agreement,
and to fully perform its obligations hereunder;
(e)    this Agreement has been duly executed by it and is legally binding upon
it, enforceable in accordance with its terms, and neither this Agreement nor
performance of its obligations hereunder will conflict with any agreement,
contract, instrument, understanding or other arrangement, oral or written, to
which it is a party or by which it may be bound, nor violate any material Law or
regulation of any court, governmental body or administrative or other agency
having jurisdiction over it; and
(f)    it follows reasonable commercial practices common in the industry to
protect its proprietary and confidential information, including requiring its
employees, consultants and agents to be bound in writing by obligations of
confidentiality and non-disclosure, and requiring its employees, consultants and
agents to assign to it any and all inventions and discoveries discovered by such
employees, consultants or agents made within the scope of, and during their
employment, and only disclosing proprietary and confidential information to
Third Parties pursuant to written confidentiality and non-disclosure agreements.
11.2    Representations and Warranties by NewLink. NewLink represents and
warrants to Genentech as of the Execution Date that:
(a)    it has the right to grant the licenses and rights granted herein to
Genentech and it has not granted, and will not grant during the term of this
Agreement, any license, right or interest in, to or under the NewLink Technology
or any portion thereof, to any Third Party that is inconsistent with the
licenses and rights granted to Genentech herein;
(b)    it has not received any written notice from any Third Party asserting or
alleging that the development prior to the Execution Date of NLG919 Products or
Next Generation Compounds in existence as of the Execution Date infringed or
misappropriated the intellectual property rights of such Third Party;
(c)    to NewLink’s knowledge, the development prior to the Execution Date of
NLG919 Products or Next Generation Compounds in existence as of the Execution
Date did not infringe any valid intellectual property rights owned or possessed
by any Third Party and did not breach any obligation of confidentiality or
non-use owed by NewLink to a Third Party; and
(d)    there are no judgments or settlements against or owed by NewLink, and to
NewLink’s knowledge, there are no pending or threatened claims, actions or
litigation, or arbitration proceedings in each case relating to any NewLink
Technology.
11.3    Representations and Warranties by GNE. GNE represents and warrants to
NewLink as of the Execution Date that GNE and to GNE’s knowledge, Genentech
(other than GNE) has the right to grant the license and rights herein to NewLink
and GNE and Genentech (other than GNE) have not granted any license, right or
interest in, to or under the Genentech Technology to any Third Party that is
inconsistent with the licenses granted to NewLink under Section 3.3 and Section
10.4.

-49-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

11.4    Mutual Covenants.
(a)    No Debarment. In the course of the Research of the Compounds, and the
Development and Commercialization of the Licensed Products, neither Party (nor
its Affiliates shall use any employee or consultant (including of any
(sub)licensee) who has been debarred or disqualified by any Regulatory
Authority, or, to such Party’s or its Affiliates’ knowledge, is the subject of
debarment or disqualification proceedings by a Regulatory Authority. Each Party
shall notify the other Party promptly upon becoming aware that any of its or its
Affiliates’ employees or consultants has been debarred or is the subject of
debarment or disqualification proceedings by any Regulatory Authority.
(b)    Compliance. Each Party and its Affiliates shall comply in all material
respects with all applicable Laws (including all anti-bribery laws) in the
Research of the Compounds, and the Development and Commercialization of the
Licensed Products and performance of its obligations under this Agreement.
11.5    No Other Warranties. EXCEPT AS EXPRESSLY STATED IN THIS ARTICLE 11, (A)
NO REPRESENTATION, CONDITION OR WARRANTY WHATSOEVER IS MADE OR GIVEN BY OR ON
BEHALF OF NEWLINK OR GENENTECH; AND (B) ALL OTHER CONDITIONS AND WARRANTIES
WHETHER ARISING BY OPERATION OF LAW OR OTHERWISE ARE HEREBY EXPRESSLY EXCLUDED,
INCLUDING ANY CONDITIONS AND WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE OR NON-INFRINGEMENT.
ARTICLE 12    
INDEMNIFICATION; LIABILITY; INSURANCE

12.1    Indemnification by NewLink. NewLink shall indemnify and hold Genentech,
its Affiliates and their respective officers, directors, agents and employees
(“Genentech Indemnitees”) harmless from and against any and all liabilities,
damages, settlements, penalties, fines, costs or expenses (including, without
limitation, reasonable attorneys’ fees and other expenses of litigation)
(collectively, “Losses”) arising, directly or indirectly out of or in connection
with any Claims against them to the extent arising or resulting from:
(a)    the negligence, recklessness or willful misconduct of any of the NewLink
Indemnitees; or
(b)    the breach of any of the warranties or representations made by NewLink to
Genentech under this Agreement; or
(c)    any breach by NewLink of its obligations pursuant to this Agreement; or
(d)    activities performed by NewLink in connection with the exercise of its
licenses and rights under this Agreement;

-50-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

except in each case, to the extent such Claims result from the breach by any
Genentech Indemnitee of any covenant, representation, warranty or other
agreement made by or obligation of Genentech in this Agreement or the
negligence, recklessness or willful misconduct of any Genentech Indemnitee.
12.2    Indemnification by Genentech. Genentech shall indemnify and hold
NewLink, its Affiliates, and their respective officers, directors, agents and
employees (“NewLink Indemnitees”) harmless from and against any Losses arising,
directly or indirectly out of or in connection with any Claims arising under or
related to this Agreement against them to the extent arising or resulting from:
(a)    activities performed by Genentech or its Affiliates or Sublicensees in
connection with the exercise of its licenses and rights under this Agreement,
including the research of Compounds or Development or Commercialization of
Licensed Products or Subsequent Products by or on behalf of Genentech or any
Affiliates or Sublicensees; or
(b)    the negligence, recklessness or willful misconduct of any of the
Genentech Indemnitees; or
(c)    the breach of any of the warranties or representations made by Genentech
to NewLink under this Agreement; or
(d)    any breach by Genentech of its obligations pursuant to this Agreement;
except in each case, to the extent such Claims result from the breach by any
NewLink Indemnitee of any covenant, representation, warranty or other agreement
made by or obligation of NewLink in this Agreement or the negligence,
recklessness or willful misconduct of any NewLink Indemnitee.
12.3    Indemnification Procedure. If either Party is seeking indemnification
under Sections 12.1 or 12.2 (the “Indemnified Party”), it shall inform the other
Party (the “Indemnifying Party”) of the Claim giving rise to the obligation to
indemnify pursuant to such Section as soon as reasonably practicable after
receiving notice of the Claim. The Indemnifying Party shall have the right to
assume the defense of any such Claim for which it is obligated to indemnify the
Indemnified Party. The Indemnified Party shall cooperate with the Indemnifying
Party and the Indemnifying Party’s insurer as the Indemnifying Party may
reasonably request, and at the Indemnifying Party’s cost and expense. The
Indemnified Party shall have the right to participate, at its own expense and
with counsel of its choice, in the defense of any Claim that has been assumed by
the Indemnifying Party. Neither Party shall have the obligation to indemnify the
other Party in connection with any settlement made without the Indemnifying
Party’s written consent, which consent shall not be unreasonably withheld or
delayed. If the Parties cannot agree as to the application of Section 12.1 or
12.2 as to any Claim, pending resolution of the Dispute pursuant to Article 13,
the Parties may conduct separate defenses of such Claims, with each Party
retaining the right to claim indemnification from the other Party in accordance
with Section 12.1 or 12.2 upon resolution of the underlying Claim.

-51-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

12.4    Mitigation of Loss. Each Indemnified Party shall take and shall procure
that its Affiliates take all such reasonable steps and action as are reasonably
necessary or as the Indemnifying Party may reasonably require in order to
mitigate any Losses arising out of or in connection with any Claims under this
Article 12. Nothing in this Agreement shall or shall be deemed to relieve any
Party of any common law or other duty to mitigate any losses incurred by it.
12.5    Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES ARISING
FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF
THE POSSIBILITY OF SUCH DAMAGES. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
SECTION 12.5 IS INTENDED TO OR SHALL LIMIT OR RESTRICT THE INDEMNIFICATION
RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER SECTION 12.1 OR 12.2, OR DAMAGES
AVAILABLE FOR A PARTY’S BREACH OF ITS OBLIGATIONS HEREUNDER PURSUANT TO ARTICLE
9 OR SECTION 3.5.
12.6    Insurance. Coverage. Each Party shall procure and maintain insurance
coverage as set forth in this Section 12.6 at its own cost; provide however
Genentech has the right, in its sole discretion, to self-insure, in part or in
whole, for any such coverage.
(i)    Each Party shall maintain commercial general liability (“CGL”) insurance,
including contractual liability, combined single limit for bodily injury and
property damage liability, in the minimum amount per occurrence of: (A) [*]
dollars ($[*]) commencing as of the Execution Date; (B) [*] dollars ($[*])
commencing at least [*] prior to any period during which such Party (or its
Sublicensees) is conducting a clinical trial with any Licensed Product; and
(C) [*] dollars ($[*]) commencing at least [*] prior to any period during which
such Party (or its Sublicensees) is co-promoting or selling any Licensed
Products.
(ii)    Each Party shall maintain products liability insurance, including
contractual liability, combined single limit for bodily injury and property
damage liability, in the minimum amount of: (A) [*] dollars ($[*]) commencing at
least [*] prior to any period during which such Party (or its Sublicensees) is
conducting a clinical trial with any Licensed Product and (B) [*] dollars ($[*])
commencing at least [*] prior to any period during which such Party (or its
Sublicensees) is co-promoting or selling any Licensed Products.
(iii)    Each Party shall maintain (i) workers’ compensation insurance according
to applicable law and (ii) employers’ liability insurance, in the minimum amount
of [*] dollars ($[*]). Each Party agrees to waive its right of subrogation with
respect to any workers’ compensation claim.
(b)    Additional Requirements. Except to the extent that a Party self-insures,
the following provisions shall apply:
(i)    All insurance coverage shall be primary insurance with respect to each
Party’s own participation under this Agreement and shall be maintained with an
insurance company or companies having an A.M. Best’s rating (or its equivalent)
of A‑XII.

-52-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

(ii)    Each Party shall name the other Party as an additional insured under its
CGL and Products Liability insurance policies.
(iii)    Each Party’s aggregate deductibles under its CGL and Products Liability
and insurance policies shall be reasonably satisfactory to the other Party.
(iv)    On request, each Party shall provide to the other Party certificates of
insurance evidencing the insurance coverage required under this Section 12.6.
Each Party shall provide to the other Party at least [*] prior written notice of
any cancellation, nonrenewal or material change in any of the required insurance
coverages.
(c)    The insurance coverage required pursuant to this Section 12.6 shall not
be construed to create a limit of either Party’s liability with respect to its
indemnification obligations under this Article 12.
ARTICLE 13    
DISPUTE RESOLUTION
13.1    Internal Resolution. The Parties recognize that a Dispute may from time
to time arise during the Term. Unless otherwise expressly provided in this
Agreement, such Disputes between NewLink and Genentech will be resolved as set
forth in this Article 13. In the event of the occurrence of such a Dispute, the
Parties shall first refer such Dispute to their respective Alliance Managers for
attempted resolution by good faith negotiations within [*] after such referral.
If such Dispute is not resolved within such [*] period, either NewLink or
Genentech may refer such Dispute to the Executive Officers for resolution, prior
to proceeding under the other provisions of this Article 13. A Dispute shall be
referred to such Executive Officers upon one Party providing the other Party
with notice that such Dispute exists, and such Executive Officers (or their
authorized designees) shall attempt to resolve such Dispute through good faith
discussions. In the event that such Dispute is not resolved within [*] of such
other Party’s receipt of such notice, subject to Section 13.3, either Party may
initiate the Dispute resolution provisions in Section 13.2. The Parties agree
that any discussions between such Executive Officers (or their authorized
designees) regarding such Dispute do not constitute settlement discussions,
unless the Parties agree otherwise in writing.
13.2    Arbitration.
(a)        Rules. Except as otherwise expressly provided in this Agreement
(including under Section 13.3, the Parties agree that any Dispute not resolved
internally by the Parties pursuant to Section 13.1 shall be resolved through
binding arbitration conducted by the American Arbitration Association in
accordance with the then prevailing Commercial Arbitration Rules of the American
Arbitration Association (for purposes of Article 13, the “Rules”), except as
modified in this Agreement, applying the substantive law specified in
Section 14.8.
(b)    Arbitrators; Location. Each Party shall select one (1) arbitrator, and
the two (2) arbitrators so selected shall choose a third arbitrator. All
three (3) arbitrators shall serve as neutrals and have at least ten (10) years
of (i) dispute resolution experience (which may include judicial experience) or
(ii) legal or business experience in the biotech or pharmaceutical industry.

-53-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

In any event, at least one (1) arbitrator shall satisfy the foregoing experience
requirement under clause (ii). If a Party fails to nominate its arbitrator, or
if the Parties’ arbitrators cannot agree on the third arbitrator, the necessary
appointments shall be made in accordance with the Rules. Once appointed by a
Party, such Party shall have no ex parte communication with its appointed
arbitrator. The arbitration proceedings shall be conducted in [*].
(c)    Procedures; Awards. Each Party agrees to use reasonable efforts to make
all of its current employees available, if reasonably needed, and agrees that
the arbitrators may deem any party as “necessary.” The arbitrators shall be
instructed and required to render a written, binding, non‑appealable resolution
and award on each issue that clearly states the basis upon which such resolution
and award is made. The written resolution and award shall be delivered to the
Parties as expeditiously as possible, but in no event more than [*] after
conclusion of the hearing, unless otherwise agreed by the Parties. Judgment upon
such award may be entered in any competent court or application may be made to
any competent court for judicial acceptance of such an award and order for
enforcement. Each Party agrees that, notwithstanding any provision of applicable
law or of this Agreement, it will not request, and the arbitrators shall have no
authority to award, punitive or exemplary damages against any Party.
(d)    Costs. The “prevailing” Party, as determined by the arbitrators, shall be
entitled to (i) its share of fees and expenses of the arbitrators and (ii) its
attorneys’ fees and associated costs and expenses. In determining which Party
“prevailed,” the arbitrators shall consider (i) the significance, including the
financial impact, of the claims prevailed upon and (ii) the scope of claims
prevailed upon, in comparison to the total scope of the claims at issue. If the
arbitrators determine that, given the scope of the arbitration, neither Party
“prevailed,” the arbitrators shall order that the Parties (i) share equally the
fees and expenses of the arbitrators and (ii) bear their own attorneys’ fees and
associated costs and expenses.
(e)    Interim Equitable Relief. Notwithstanding anything to the contrary in
Section 13.2, in the event that a Party reasonably requires relief on a more
expedited basis than would be possible pursuant to the procedure set forth in
Article 13, such Party may seek a temporary injunction or other interim
equitable relief in a court of competent jurisdiction pending the opportunity of
the arbitrators to review the decision under Section 13.2. Such court shall have
no jurisdiction or ability to resolve Disputes beyond the specific issue of
temporary injunction or other interim equitable relief.
(f)    Protective Orders; Arbitrability. At the request of either Party, the
arbitrators shall enter an appropriate protective order to maintain the
confidentiality of information produced or exchanged in the course of the
arbitration proceedings. The arbitrators shall have the power to decide all
questions of arbitrability.
13.3    Subject Matter Exclusions. Notwithstanding the provisions of Section
13.2, any Dispute not resolved internally by the Parties pursuant to
Section 13.1 that involves the validity, infringement or enforceability of a
Patent included in a license granted in this Agreement (a) that is issued in the
United States shall be subject to actions before the United States Patent and
Trademark Office and/or submitted exclusively to the federal court located in
the jurisdiction of the district where any of the defendants reside; and
(b) that is issued in any other country (or region) shall be

-54-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

brought before an appropriate regulatory or administrative body or court in that
country (or region), and the Parties hereby consent to the jurisdiction and
venue of such courts and bodies
ARTICLE 14    
GENERAL PROVISIONS
14.1    Force Majeure. Neither Party shall be held liable to the other Party nor
be deemed to have defaulted under or breached this Agreement for failure or
delay in performing any obligation under this Agreement to the extent such
failure or delay is caused by or results from causes beyond the reasonable
control of the affected Party, potentially including embargoes, war, acts of war
(whether war be declared or not), acts of terrorism, insurrections, riots, civil
commotions, strikes, lockouts or other labor disturbances, fire, floods,
earthquakes or other acts of God, or acts, generally applicable action or
inaction by any governmental authority (but excluding any government action or
inaction that is specific to such Party, its Affiliates or sublicensees, such as
revocation or non-renewal of such Party’s license to conduct business), or
omissions or delays in acting by the other Party. The affected Party shall
notify the other Party in writing of such force majeure circumstances as soon as
reasonably practical, and shall promptly undertake and continue diligently all
reasonable efforts necessary to cure such force majeure circumstances or to
perform its obligations in spite of the ongoing circumstances.
14.2    Rights in Bankruptcy. All rights and licenses granted pursuant to this
Agreement are, for purposes of Section 365(n) of Title 11 of the United States
Code or any foreign equivalents thereof (as used in this Section 14.2,
“Title 11”), licenses of rights to “intellectual property” as defined in
Title 11. Each Party in its capacity as a licensor hereunder agrees that, in the
event of the commencement of bankruptcy proceedings by or against such bankrupt
Party under Title 11, (a) the other Party, in its capacity as a licensee of
rights under this Agreement, shall retain and may fully exercise all of such
licensed rights under this Agreement (including as provided in this
Section 14.2) and all of its rights and elections under Title 11 and (b) the
other Party shall be entitled to a complete duplicate of all embodiments of such
intellectual property, and such embodiments, if not already in its possession,
shall be promptly delivered to the other Party (i) upon any such commencement of
a bankruptcy proceeding, unless the bankrupt Party elects to continue to perform
all of its obligations under this Agreement, or (ii) if not delivered under (i),
immediately upon the rejection of this Agreement by or on behalf of the bankrupt
Party and (c) all payments under Article 7 will be deemed royalties under Title
11.
14.3    Assignment. This Agreement may not be assigned or otherwise transferred,
nor may any right or obligation hereunder be assigned or transferred, by either
Party without the prior written consent of the other Party. Notwithstanding the
foregoing, either Party may, without consent of the other Party, assign this
Agreement and its rights and obligations hereunder in whole or in part to an
Affiliate of such Party, or in whole to its successor-in-interest in connection
with the sale of all or substantially all of its stock or its assets to which
this Agreement relates, or in connection with a merger, acquisition or similar
transaction. Any attempted assignment not in accordance with this Section 14.3
shall be null and void and of no legal effect. Any permitted assignee shall
assume all assigned obligations of its assignor under this Agreement. The terms
and conditions of this

-55-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

Agreement shall be binding upon, and shall inure to the benefit of, the Parties
and their respected successors and permitted assigns.
14.4    Change of Control of NewLink or NewLink Parent. NewLink shall notify
Genentech in writing promptly of the closing of any Change of Control of NGC or
of NLNK (such notice, a “Change of Control Notice”). At Genentech’s election,
during the [*] period after Genentech receives a Change of Control Notice,
Genentech may, by written notice to NewLink [*], provided that [*]. If Genentech
[*], then [*], shall be [*], subject to [*], and any [*], shall [*].
14.5    [*]. NewLink shall notify Genentech in writing [*]. At Genentech’s
election, [*], Genentech may, [*]. If Genentech so [*], then [*], and [*].
14.6    Severability. If any one or more of the provisions contained in this
Agreement is held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, unless the absence
of the invalidated provision(s) adversely affects the substantive rights of the
Parties. The Parties shall in such an instance use their best efforts to replace
the invalid, illegal or unenforceable provision(s) with valid, legal and
enforceable provision(s) which, insofar as practical, implement the purposes of
this Agreement.
14.7    Notices. All notices which are required or permitted hereunder shall be
in writing and sufficient if delivered personally, sent by facsimile (and
promptly confirmed by personal delivery, registered or certified mail or
overnight courier), sent by nationally-recognized overnight courier or sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:
If to NewLink:
NewLink Global
c/o NewLink Genetics Corporation
2503 South Loop Drive
Suite 5100
Ames, Iowa 50010
Attn:    Chief Financial Officer
Fax:    [*]
with copies to (which shall not constitute notice):
NewLink Genetics Corporation
2503 South Loop Drive
Suite 5100
Ames, Iowa 50010
Attn:    Chief Executive Officer
Fax:    [*]


Cooley LLP
3175 Hanover Street

-56-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

Palo Alto, CA 94304
Attn: Marya A. Postner, Ph.D.
Fax: [*]


If to Genentech:
Genentech, Inc.
1 DNA Way
South San Francisco, CA 94080
Attn:    Corporate Secretary
Fax:    [*]


with a copy to (which shall not constitute notice):
Genentech, Inc.
1 DNA Way
South San Francisco, CA 94080
Attn:    VP, Alliance Management
Fax:    [*]
If to Roche:
F. Hoffmann-La Roche Ltd
c/o Genentech, Inc.
1 DNA Way
South San Francisco, CA 94080
Attn:    Global Head, Alliance Management and Operations
Fax:    [*]


with a copy to (which shall not constitute notice):
F. Hoffmann-La Roche Ltd
Grenzacherstrasse 124
CH-4070 Basel, Switzerland
Attention: Corporate Law
Fax:    [*]


or to such other address(es) as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. Any such notice
shall be deemed to have been given: (a) when delivered if personally delivered
or sent by facsimile on a Business Day (or if delivered or sent on a
non-Business Day, then on the next Business Day); (b) on the Business Day after
dispatch if sent by nationally-recognized overnight courier; or (c) on the [*]
following the date of mailing, if sent by mail.

-57-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

14.8    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York and the patent laws of the
United States without reference to any rules of conflict of laws (other than
Section 5‑1401 of the New York General Obligations Law which shall apply). The
Parties hereby exclude from this Agreement the application of the United Nations
Convention on Contracts for the International Sale of Goods.
14.9    Entire Agreement; Amendments. This Agreement, together with the Exhibits
hereto, contains the entire understanding of the Parties with respect to the
collaboration and the licenses granted hereunder. Any other express or implied
agreements and understandings, negotiations, writings and commitments, either
oral or written, in respect to the collaboration and the licenses granted
hereunder are superseded by the terms of this Agreement. The Exhibits to this
Agreement are incorporated herein by reference and shall be deemed a part of
this Agreement. This Agreement may be amended, or any term hereof modified, only
by a written instrument duly executed by authorized representative(s) of both
Parties hereto. The Parties agree that, effective as of the Execution Date, that
certain Non-Disclosure Agreement between GNE and NLNK dated as of [*]
(“Confidentiality Agreement”) shall be superseded by this Agreement, and that
disclosures made prior to the Execution Date pursuant to the Confidentiality
Agreement shall be subject to the confidentiality and non-use provisions of this
Agreement. The foregoing shall not be interpreted as a waiver of any remedies
available to either Party or its Affiliates as a result of any breach, prior to
the Execution Date, by the other Party or its Affiliates of such Party’s or its
Affiliate’s obligations pursuant to the Confidentiality Agreement.
14.10    Headings. The captions to the several Articles, Sections and
subsections hereof are not a part of this Agreement, but are merely for
convenience to assist in locating and reading the several Articles and Sections
hereof.
14.11    Independent Contractors. NewLink and Genentech are independent
contractors and that the relationship between the two Parties shall not
constitute a partnership, joint venture or agency. Neither NewLink nor Genentech
shall have the authority to make any statements, representations or commitments
of any kind, or to take any action, which shall be binding on the other Party,
without the prior written consent of the other Party.
14.12    Waiver. The waiver by either Party hereto of any right hereunder, or of
any failure of the other Party to perform, or of any breach by the other Party,
shall not be deemed a waiver of any other right hereunder or of any other breach
by or failure of such other Party whether of a similar nature or otherwise.
14.13    Cumulative Remedies. No remedy referred to in this Agreement is
intended to be exclusive, but each shall be cumulative and in addition to any
other remedy referred to in this Agreement or otherwise available under Law.
14.14    Waiver of Rule of Construction. Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement. Accordingly, no ambiguity in this Agreement shall be strictly
construed against either Party.

-58-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

14.15    Business Day Requirements. In the event that any notice or other action
or omission is required to be taken by a Party under this Agreement on a day
that is not a Business Day then such notice or other action or omission shall be
deemed to be required to be taken on the next occurring Business Day.
14.16    Translations. This Agreement is in the English language only, which
language shall be controlling in all respects, and all versions hereof in any
other language shall be for accommodation only and shall not be binding upon the
Parties. All communications and notices to be made or given pursuant to this
Agreement, and any dispute proceeding related to or arising hereunder, shall be
in the English language. If there is a discrepancy between any translation of
this Agreement and this Agreement, this Agreement shall prevail.
14.17    Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as necessary or
appropriate in order to carry out the purposes and intent of this Agreement.
14.18    Counterparts. This Agreement may be executed in two or more
counterparts by original signature, facsimile or PDF files, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.
14.19    HSR Act.
(a)    Each of Genentech and NewLink shall, within [*] after Execution Date,
file with the United States Federal Trade Commission and the Antitrust Division
of the United States Department of Justice, any HSR Filing required of it under
the HSR Act with respect to the subject matter of this Agreement, which forms
shall specifically request early termination of the initial HSR Act waiting
period.  The Parties will cooperate with one another to the extent necessary in
the preparation of any such HSR Filing.  The Parties hereto commit to instruct
their respective counsel to cooperate with each other and use good faith,
diligent efforts to facilitate and expedite the identification and resolution of
any such issues and, consequently, the expiration of the applicable HSR Act
waiting period, such good faith diligent efforts to include counsel’s
undertaking:  (i) to keep each other appropriately informed of communications
received from and submitted to personnel of the reviewing antitrust authority;
and (ii) to confer with each other regarding appropriate contacts with and
response to personnel of the United States Federal Trade Commission and the
Antitrust Division of the United States Department of Justice.  Each Party will
be responsible for its own costs, expenses, and filing fees associated with any
HSR Filing.  In respect of any HSR Filing, each of Genentech and NewLink will
use its good faith, diligent efforts to eliminate any concern on the part of any
court or governmental authority regarding the legality of the proposed
transaction, including cooperating in good faith with any government
investigation and the prompt production of documents, information, and witnesses
requested in the course of such of any such investigation, including those
contained in a Request for Additional Information and Documentary Materials (as
that term is defined in the HSR Act), and to cause the Effective Date of this
Agreement to occur as soon as practical, as provided in Section 14.19(b). 
Nothing in this Section shall require either Party to consent to the divestiture
or other disposition of any of its or its Affiliates’ assets or to consent to
any other structural or conduct remedy, and each Party and its Affiliates shall
have no obligation to contest, administratively or in court, any ruling, order
or other action of the United

-59-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

States Federal Trade Commission and the Antitrust Division of the United States
Department of Justice or any Third Party respecting the transactions
contemplated by this Agreement.
(b)    Except for the specific provisions expressly identified in Section
14.19(c), this Agreement shall not be effective until such time as the HSR
Conditions are met.  Immediately at the time when all the HSR Conditions are
met, this Agreement shall be effective automatically in its entirety (such date
the “Effective Date”).
(c)    Notwithstanding Section 14.19(b) and anything in this Agreement to the
contrary, the following provisions of this Agreement shall be in full force and
effect as of the Execution Date:  Sections 14.6, 14.7, 14.8 and 14.18 and
Article 1 (Definitions) and Article 9 (Confidentiality; Publication).
(d)    In the event that the Effective Date has not occurred within [*]
following the Execution Date, or such date as the Parties may mutually agree,
this Agreement may be terminated by either Party on written notice to the other.




<REMAINDER OF PAGE INTENTIONALLY LEFT BLANK>

-60-
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1
Confidential         Execution Version

IN WITNESS WHEREOF, each of NewLink Genetics Corporation, NewLink Global,
Genentech, Inc. and F. Hoffmann-La Roche Ltd, intending to be bound have caused
this Agreement to be executed by their duly authorized representatives as of the
Execution Date.
NewLink Genetics Corporation
By: __/s/ Chuck Link________                         


Name: __Chuck Link, M.D._____


Title: ___CEO_______________
 
Genentech, Inc.
By: __/s/ Steve Krognes_________


Name: ___Steve Krognes__________


Title: ______CFO_______________


NewLink Global
By: __/s/ Chuck Link__________


Name: __Chuck Link, M.D._______


Title: ____CEO________________


F. Hoffmann-La Roche Ltd
By: __/s/ Stefan Arnold_____________
Name: __Stefan Arnold_____________
Title: __Head Legal Pharma_________
and
By: __/s/ F. Bachler_______________
Name:  Dr. Franziska Bachler________
Title: ___Legal Counsel_____________















SIGNATURE PAGE OF THE LICENSE AND COLLABORATION AGREEMENT
BY AND BETWEEN NEWLINK GENETICS CORPORATION, NEWLINK GLOBAL,
GENENTECH, INC. AND F. HOFFMANN-LA ROCHE LTD.

[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1

LIST OF EXHIBITS






Exhibit A:    Indoximod Compound Structure
Exhibit B:    Draft of Initial Research Plan
Exhibit C:    Initial Development Plan
Exhibit D:    Term Sheet for Co-Promotion Agreement
    



[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1



EXHIBIT A
INDOXIMOD COMPOUND STRUCTURE


Formula of Indoximod
1-methyl-D-tryptophan
[doc111782469v1newlink_image1.jpg]

[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1



EXHIBIT B
DRAFT OF INITIAL RESEARCH PLAN AS OF THE EFFECTIVE DATE
The initial Research Plan attached hereto is a draft and the Parties will
discuss and finalize the initial Research Plan within [*] after the Effective
Date.
[*]

[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT C
Initial Development Plan
[*]





[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1



EXHIBIT D
TERM SHEET FOR CO-PROMOTION AGREEMENT


This Exhibit sets forth material terms and conditions that, together with the
terms of Section 6.4 of the Agreement, shall be incorporated into a Co-Promotion
Agreement to be negotiated and entered into by the Parties for the Licensed
Product and Indication for which NewLink exercises its option to Co-Promote in
accordance with Section 6.4 of the Agreement (such Licensed Product and
Indication, the “Co-Promotion Product”).


1.
Sales Force

i.Establishment. [*].
ii.Qualifications. [*].
iii.Product-Specific Training. [*].
2.Commercialization Activities. [*].
3.Sales Activity Tracking. [*].
4.Promotional Materials and Standards. [*].
5.Sales Information Integration. [*].
6.Genentech Commercialization Responsibilities. [*]
7.Miscellaneous. The Co-Promotion Agreement shall contain other customary and
appropriate provisions, to the extent not already set forth in this Agreement.







[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.